 



EXECUTION VERSION





 

 

 

CREDIT AGREEMENT

 

dated as of August 24, 2012

 

by and between

 

BACTERIN INTERNATIONAL, INC.,

 

as the Borrower,

 

and

 

ROS Acquisition Offshore LP

 

as the Lender

 



 

 

 

 

 

Article I DEFINITIONS AND ACCOUNTING TERMS SECTION 1.1 Defined Terms. 1 SECTION
1.2 Use of Defined Terms. 17 SECTION 1.3 Cross-References. 17 SECTION 1.4
Accounting and Financial Determinations. 17     Article II COMMITMENT and
BORROWING procedures SECTION 2.1 Commitment. 17 SECTION 2.2 Borrowing Procedure.
17 SECTION 2.3 Funding. 17 SECTION 2.4 Reduction of the Commitment Amounts. 18  
  Article III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES SECTION 3.1 Repayments
and Prepayments; Application. 18 SECTION 3.2 Repayments and Prepayments. 18
SECTION 3.3 Application. 19 SECTION 3.4 Interest Rate. 19 SECTION 3.5 Default
Rate. 19 SECTION 3.6 Payment Dates. 19     Article IV LIBO RATE AND OTHER
PROVISIONS SECTION 4.1 Increased Costs, Etc. 19 SECTION 4.2 Increased Capital
Costs. 20 SECTION 4.3 Taxes. 20 SECTION 4.4 Payments, Computations; Proceeds of
Collateral, Etc. 21 SECTION 4.5 Setoff. 22 SECTION 4.6 LIBO Rate Not
Determinable. 22     Article V CONDITIONS TO Making the LOANs SECTION 5.1 Credit
Extensions. 22     Article VI REPRESENTATIONS AND WARRANTIES SECTION 6.1
Organization, Etc. 26 SECTION 6.2 Due Authorization, Non-Contravention, Etc. 26
SECTION 6.3 Government Approval, Regulation, Etc. 26 SECTION 6.4 Validity, Etc.
26 SECTION 6.5 Financial Information. 26 SECTION 6.6 No Material Adverse Change.
26 SECTION 6.7 Litigation, Labor Matters and Environmental Matters. 27 SECTION
6.8 Subsidiaries. 27 SECTION 6.9 Ownership of Properties. 27 SECTION 6.10 Taxes.
27 SECTION 6.11 Benefit Plans, Etc. 28 SECTION 6.12 Accuracy of Information. 28
SECTION 6.13 Regulations U and X. 28 SECTION 6.14 Solvency. 28 SECTION 6.15
Intellectual Property. 28 SECTION 6.16 Material Agreements. 30 SECTION 6.17
Permits. 30 SECTION 6.18 Regulatory Matters. 30

 

- i -

 

 

SECTION 6.19 Transactions with Affiliates and Affiliated Entities. 32 SECTION
6.20 Investment Company Act. 33 SECTION 6.21 OFAC. 33 SECTION 6.22 Holdings. 33
SECTION 6.23 Deposit and Disbursement Accounts. 33     Article VII AFFIRMATIVE
COVENANTS SECTION 7.1 Financial Information, Reports, Notices, Etc. 34 SECTION
7.2 Maintenance of Existence; Compliance with Contracts, Laws, Etc. 36 SECTION
7.3 Maintenance of Properties. 36 SECTION 7.4 Insurance. 36 SECTION 7.5 Books
and Records. 37 SECTION 7.6 Environmental Law Covenant. 37 SECTION 7.7 Use of
Proceeds. 37 SECTION 7.8 Future Guarantors, Security, Etc. 37 SECTION 7.9
Obtaining of Permits, Etc. 38 SECTION 7.10 Product Licenses. 38 SECTION 7.11
Maintenance of Regulatory Authorizations, Contracts, Intellectual Property, Etc.
38 SECTION 7.12 Inbound Licenses. 38 SECTION 7.13 Cash Management. 39 SECTION
7.14 Holdings. 39 SECTION 7.15 Post-Closing Matters. 39     Article VIII
negativE COVENANTS SECTION 8.1 Business Activities. 40 SECTION 8.2 Indebtedness.
40 SECTION 8.3 Liens. 40 SECTION 8.4 Financial Covenants. 42 SECTION 8.5
Investments. 42 SECTION 8.6 Restricted Payments, Etc. 43 SECTION 8.7
Consolidation, Merger; Permitted Acquisitions, Etc. 43 SECTION 8.8 Permitted
Dispositions. 43 SECTION 8.9 Modification of Certain Agreements. 43 SECTION 8.10
Transactions with Affiliates and Affiliated Entities. 43 SECTION 8.11
Restrictive Agreements, Etc. 44 SECTION 8.12 Sale and Leaseback. 44 SECTION 8.13
Product Agreements. 44 SECTION 8.14 Change in Name, Location, Executive Office,
or Executive Management; Change in Fiscal Year. 44 SECTION 8.15 Benefit Plans.
45 SECTION 8.16 Holdings. 45     Article IX EVENTS OF DEFAULT SECTION 9.1
Listing of Events of Default. 45 SECTION 9.2 Action if Bankruptcy. 47 SECTION
9.3 Action if Other Event of Default. 48     Article X MISCELLANEOUS PROVISIONS
SECTION 10.1 Waivers, Amendments, Etc. 48 SECTION 10.2 Notices; Time. 48 SECTION
10.3 Payment of Costs and Expenses. 48

 

- ii -

 

 

SECTION 10.4 Indemnification. 49 SECTION 10.5 Survival. 49 SECTION 10.6
Severability. 49 SECTION 10.7 Headings. 50 SECTION 10.8 Execution in
Counterparts, Effectiveness, Etc. . 50 SECTION 10.9 Governing Law; Entire
Agreement. 50 SECTION 10.10 Successors and Assigns. 50 SECTION 10.11 Other
Transactions. 50 SECTION 10.12 Forum Selection and Consent to Jurisdiction. 51
SECTION 10.13 Waiver of Jury Trial. 51    



SCHEDULES:       Schedule 6.6 Material Adverse Change Schedule 6.7(a) Litigation
Schedule 6.7(b) Labor Controversies Schedule 6.8 Existing Subsidiaries Schedule
6.15(a) Intellectual Property Schedule 6.15(b) Intellectual Property Proceedings
Schedule 6.15(c) Infringement Notices Sent Schedule 6.15(e) Infringement Notices
Received Schedule 6.16 Material Agreements Schedule 6.18(a) Regulatory
Authorizations Schedule 6.18(b) Regulatory Actions Schedule 6.18(c) Regulatory
Compliance Schedule 6.18(d) Organ Transplant Compliance Schedule 6.19(a)
Transactions with Affiliates Schedule 6.19(b) Transactions with Affiliated
Entities Schedule 6.23 Deposit and Disbursement Accounts Schedule 7.7 Use of
Proceeds Schedule 7.15 Post-Closing Matters Schedule 8.2(b) Indebtedness to be
Paid Schedule 8.2(c) Existing Indebtedness Schedule 8.3(c) Existing Liens
Schedule 8.5(a) Investments Schedule 10.2 Notice Information    



EXHIBITS:   Exhibit A - Form of Promissory Note Exhibit B - Form of Loan Request
Exhibit C - Form of Compliance Certificate Exhibit D - Form of Guarantee Exhibit
E - Form of Security Agreement

 

- iii -

 

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT dated as of August 24, 2012 (as amended, supplemented or
otherwise modified from time to time, this “Agreement”), is by and between
BACTERIN INTERNATIONAL, INC., a Nevada corporation (the “Borrower”) and ROS
Acquisition Offshore LP, a Cayman Islands Exempted Limited Partnership (together
with its Affiliates, successors, transferees and assignees, the “Lender”).

 

WITNESSETH:

 

WHEREAS, the Borrower has requested that the Lender provide a senior term loan
facility to the Borrower in an aggregate principal amount of $25,000,000 (with
$20,000,000 available at the Closing and $5,000,000 available prior to December
31, 2013, subject to the terms and conditions set forth herein); and

 

WHEREAS, the Lender is willing, on the terms and subject to the conditions
hereinafter set forth, to extend the Commitment and make the Loans to the
Borrower;

 

NOW, THEREFORE, the parties hereto agree as follows.

 

Article I
DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.1 Defined Terms.   The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, except
where the context otherwise requires, have the following meanings (such meanings
to be equally applicable to the singular and plural forms thereof):

 

“361 Product” means a human cellular or tissue-based product that meets the
criteria under 21 C.F.R. § 1271.10 and is subject to regulation under Section
361 of the Public Health Services Act and 21 C.F.R. Part 1271, but is not
regulated under Section 351 of the Public Health Services Act or regulated as
drug, biologic, or medical device.

 

“Affiliate” of any Person means any other Person which, directly or indirectly,
Controls, is Controlled by or is under common Control with such Person. In
addition, Guy Cook and any of his immediate family members, and any Affiliate
thereof, shall also be deemed to be an Affiliate of Holdings, the Borrower and
the Subsidiaries. “Control” (and its correlatives) by any Person means the power
of such Person, directly or indirectly, (i) to vote 10% or more of the Voting
Securities (determined on a fully diluted basis) of another Person, or (ii) to
direct or cause the direction of the management and policies of such other
Person (whether by contract or otherwise).

 

“Affiliated Entity” means any Person other than Holdings, the Borrower and the
Subsidiaries (i) that is Controlled by any officer or director, or any immediate
family member of any officer or director, of Holdings, the Borrower or any
Subsidiary or (ii) of which any officer or director, or any immediate family
member of any officer or director, of Holdings, the Borrower or any Subsidiary
serves as a director, trustee or officer or in a similar management or oversight
capacity.

 

 

 

 

“Agreement” is defined in the preamble.

 

“Applicable Margin” means 12.13%.

 

“Authorized Officer” means, relative to Holdings, the Borrower or any of the
Subsidiaries, those of its officers, general partners or managing members (as
applicable) whose signatures and incumbency shall have been certified to the
Lender pursuant to Section 5.1.1. 

 

“Benefit Plan” means any employee benefit plan, as defined in section 3(3) of
ERISA, that either: (i) is a “multiemployer plan,” as defined in section 3(37)
of ERISA, (ii) is subject to section 412 of the Code, section 302 of ERISA or
Title IV of ERISA, or (iii) provides welfare benefits to terminated employees,
other than to the extent required by section 4980B(f) of the Code and the
corresponding provisions of ERISA.

 

“BLA” means (a) (i) a biologics license application (as defined in the Public
Health Services Act, 42 U.S.C. § 262) for authorization to introduce, or deliver
for introduction, a biologic product into commerce in the U.S., or any successor
application or procedure; and (ii) any similar application or functional
equivalent relating to market authorization for biologics applicable to or
required by any country, jurisdiction or Governmental Authority other than the
U.S.; and (b) all supplements and amendments that may be filed with respect to
the foregoing.

 

“Borrower” is defined in the preamble.

 

“Business Day” means any day which is neither a Saturday or Sunday nor a legal
holiday on which banks are authorized or required to be closed in New York,
New York, or the Cayman Islands.

 

“Capital Securities” means, with respect to any Person, all shares of, interests
or participations in, or other equivalents in respect of (in each case however
designated, whether voting or non-voting), of such Person’s capital stock,
whether now outstanding or issued after the Closing Date.

 

“Capitalized Lease Liabilities” means, with respect to any Person, all monetary
obligations of such Person and its Subsidiaries under any leasing or similar
arrangement which have been (or, in accordance with GAAP, should be) classified
as capitalized leases, and for purposes of each Loan Document the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP, and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be terminated by the lessee without payment of a premium or
a penalty.

 

- 2 -

 

 

“Cash Equivalent Investment” means, at any time:

 

(a) any direct obligation of (or unconditionally guaranteed by) the United
States (or any agency or political subdivision thereof, to the extent such
obligations are supported by the full faith and credit of the United States)
maturing not more than one year after such time;

 

(b) commercial paper maturing not more than 270 days from the date of issue,
which is issued by a corporation (other than an Affiliate of the Borrower or any
of its Subsidiaries) organized under the laws of any state of the United States
or of the District of Columbia and rated A-1 or higher by S&P or P-1 or higher
by Moody’s; or

 

(c) any certificate of deposit, time deposit or bankers acceptance, maturing not
more than 180 days after its date of issuance, which is issued by any bank
organized under the laws of the United States (or any state thereof) and which
has (x) a credit rating of A2 or higher from Moody’s or A or higher from S&P and
(y) a combined capital and surplus greater than $500,000,000.

 

“Casualty Event” means the damage, destruction or condemnation, as the case may
be, of property of any Person or any of its Subsidiaries.

 

“cGTP” means Current Good Tissue Practices, including the requirements for
registration, donor eligibility screening, and the processing and distribution
of tissue-based products, as set forth in 21 C.F.R. § 1271 and guidance
documents.

 

“Change in Control” means and shall be deemed to have occurred if (i) any
“person” or “group” (within the meaning of Rule 13d-5 of the Securities Exchange
Act of 1934 as in effect on the date hereof) shall own, directly or indirectly,
beneficially or of record, determined on a fully diluted basis, more than 35% of
the Voting Securities of Holdings; (ii) a majority of the seats (other than
vacant seats) on the board of directors (or equivalent) of Holdings shall at any
time be occupied by persons who were neither (x) nominated by the board of
directors of Holdings nor (y) appointed by directors so nominated, or (iii)
Holdings shall cease to directly own, beneficially and of record, 100% of the
issued and outstanding Capital Securities of the Borrower or the Subsidiaries.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Closing Date” means the date of the making of the Initial Loan hereunder, which
in no event shall be later than August 27, 2012.

 

- 3 -

 

 

“Closing Date Certificate” means a closing date certificate executed and
delivered by an Authorized Officer of the Borrower in form and substance
satisfactory to the Lender.

 

“Code” means the Internal Revenue Code of 1986, and the regulations thereunder,
in each case as amended, reformed or otherwise modified from time to time.

 

“Commitment” means the Lender’s obligation (if any) to make Loans hereunder.

 

“Commitment Amount” means the Initial Commitment Amount plus the Delayed Draw
Commitment Amount.

 

“Compliance Certificate” means a certificate duly completed and executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit C
hereto, together with such changes thereto as the Lender may from time to time
request for the purpose of monitoring the Borrower’s compliance with the
financial covenants contained herein.

 

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the Indebtedness of any other
Person (other than by endorsements of instruments in the course of collection),
or guarantees the payment of dividends or other distributions upon the Capital
Securities of any other Person. The amount of any Person’s obligation under any
Contingent Liability shall (subject to any limitation set forth therein) be
deemed to be the outstanding principal amount of the debt, obligation or other
liability guaranteed thereby.

 

“Control” is defined within the definition of “Affiliate”.

 

“Controlled Account” is defined in Section 7.13.

 

“Copyrights” means all copyrights, whether statutory or common law, and all
exclusive and nonexclusive licenses from third parties or rights to use
copyrights owned by such third parties, along with any and all (i) renewals,
revisions, extensions, derivative works, enhancements, modifications, updates
and new releases thereof, (ii) income, royalties, damages, claims and payments
now and hereafter due and/or payable with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iii) rights to sue for past, present and future infringements thereof,
and (iv) foreign copyrights and any other rights corresponding thereto
throughout the world.

 

“Copyright Security Agreement” means any Copyright Security Agreement executed
and delivered by Holdings, the Borrower or any of the Subsidiaries in
substantially the form of Exhibit C to the Security Agreement, as amended,
supplemented, amended and restated or otherwise modified from time to time.

 

“CTA” means a clinical trial application filed with any regulatory authority in
the European Union.

 

- 4 -

 

 

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

 

“Delayed Draw Closing Date” means the date of the making of the Delayed Draw
Loan hereunder, which in no event shall be later than December 30, 2013.

 

“Delayed Draw Commitment Amount” means $5,000,000.

 

“Delayed Draw Commitment Termination Date” means the earliest to occur of (i)
the Delayed Draw Closing Date (immediately after the making of the Delayed Draw
Loan on such date), (ii) December 31, 2013, if the Delayed Draw Loan shall not
have been made hereunder prior to such date and (iii) August 27, 2012, if the
Initial Loan shall not have been made hereunder prior to such date.

 

“Delayed Draw Loan” is defined in Section 2.1.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

 

“Device” means any instrument, apparatus, implement, machine, contrivance,
implant, in vitro reagent, or other similar or related article, including any
component, part, or accessory, which is (a) recognized in the official National
Formulary, or the United States Pharmacopeia, or any supplement to them, (b)
intended for use in the diagnosis of disease or other conditions, or in the
cure, mitigation, treatment, or prevention of disease, in man or other animals,
or (c) intended to affect the structure or any function of the body of man or
other animals; and which does not achieve its primary intended purposes through
chemical action within or on the body of man or other animals and which is not
dependent upon being metabolized for the achievement of its primary intended
purposes.

 

“Device Approval Application” means a premarket approval application (PMA)
submitted under Section 515 of the FD&C Act (21 U.S.C. § 360e), a de novo
request submitted under Section 513(f) of the FD&C Act (21 U.S.C. § 360c(f)), or
premarket notification submitted under Section 510(k) of the FD&C Act (21 U.S.C.
§ 360(k)) seeking clearance from FDA for a device that is substantially
equivalent to a legally marketed predicate device (“510(k)”), as defined in the
FD&C Act, or any corresponding foreign application in the Territory (as defined
in the Royalty Agreement), including, with respect to the European Union, a
submission to a Notified Body for a Certificate of Conformity with an applicable
Council Directive.

 

“Disposition” (or similar words such as “Dispose”) means any sale, transfer,
lease, license, contribution or other conveyance (including by way of merger)
of, or the granting of options, warrants or other rights to, any of Holdings,
the Borrower’s or the Subsidiaries’ assets (including accounts receivable and
Capital Securities of Subsidiaries) to any other Person (other than to the
Borrower or any of its Subsidiaries) in a single transaction or series of
transactions.

 

- 5 -

 

 

“Disqualified Capital Securities” shall mean any Capital Securities that, by
their terms (or by the terms of any security or other Capital Securities into
which they are convertible or for which they are exchangeable) or upon the
happening of any event or condition, (a) mature or are mandatorily redeemable
(other than solely for Qualified Capital Securities), pursuant to a sinking fund
obligation or otherwise (except as a result of a Change in Control or asset sale
so long as any rights of the holders thereof upon the occurrence of a Change in
Control or asset sale event shall be subject to the prior repayment in full of
the Loans and all other Obligations that are accrued and payable and the
termination of the Commitment), (b) are redeemable at the option of the holder
thereof (other than solely for Qualified Capital Securities) (except as a result
of a Change in Control or asset sale so long as any rights of the holders
thereof upon the occurrence of a Change in Control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitment), in whole or
in part, (c) provide for the scheduled payment of dividends in cash or (d) are
or become convertible into or exchangeable for Indebtedness or any other Capital
Securities that would constitute Disqualified Capital Securities, in each case,
prior to the date that is one hundred and eighty-one (181) days after the
Maturity Date; provided that if such Capital Securities are issued pursuant to a
plan for the benefit of employees of Holdings or any of its Subsidiaries, or by
any such plan to such employees, such Capital Securities shall not constitute
Disqualified Capital Securities solely because they may be required to be
repurchased by Holdings or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.

 

“EMA” means the European Medicines Agency or any successor entity.

 

“Environmental Laws” means all federal, state, local or international laws,
statutes, rules, regulations, codes, directives, treaties, requirements,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, natural resources, Hazardous Material or
health and safety matters.

 

“Environmental Liability” means any liability, loss, claim, suit, action,
investigation, proceeding, damage, commitment or obligation, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of or affecting the Borrower or
any Subsidiary directly or indirectly arising from, in connection with or based
upon (i) any Environmental Law or Environmental Permit, (ii) the generation,
use, handling, transportation, storage, treatment, recycling, presence,
disposal, Release or threatened Release of, or exposure to, any Hazardous
Materials, or (iii) any contract, agreement, penalty, order, decree, settlement,
injunction or other arrangement (including operation of law) pursuant to which
liability is assumed, entered into, inherited or imposed with respect to any of
the foregoing.

 

“Environmental Permit” is defined in Section 6.7.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means, as applied to any Person, (i) any corporation that is a
member of a controlled group of corporations within the meaning of section
414(b) of the Code of which that Person is a member, (ii) any trade or business
(whether or not incorporated) that is a member of a group of trades or
businesses under common control within the meaning of section 414(c) of the Code
of which that Person is a member, and (iii) any member of an affiliated service
group within the meaning of section 414(m) or 414(o) of the Code of which that
Person, any corporation described in clause (i) above or any trade or business
described in clause (ii) above is a member.

 

- 6 -

 

 

“Event of Default” is defined in Section 9.1

. 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“FDA” means the U.S. Food and Drug Administration and any successor entity.

 

“FD&C Act” means the U.S. Food, Drug and Cosmetic Act (or any successor
thereto), as amended from time to time, and the rules, regulations, guidelines,
guidance documents and compliance policy guides issued or promulgated
thereunder. For purposes of this Agreement, “FD&C Act” includes provisions of
the Public Health Services Act that apply to biological products and products
derived from human tissue.

 

“Fiscal Quarter” means a quarter ending on the last day of March, June,
September or December.

 

“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2011 Fiscal Year”) refer to the Fiscal Year ending on
December 31 of such calendar year.

 

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

 

“Governmental Authority” means any national, supranational, federal, state,
county, provincial, local, municipal or other government or political
subdivision thereof (including any Regulatory Agency), whether domestic or
foreign, and any agency, authority, commission, ministry, instrumentality,
regulatory body, court, tribunal, arbitrator, central bank or other Person
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to any such government.

 

“Guarantee” means the guarantee executed and delivered by an Authorized Officer
of Holdings and each Subsidiary, substantially in the form of Exhibit D hereto,
as amended, supplemented, amended and restated or otherwise modified from time
to time.

 

“Guarantors” means, collectively, Holdings and each Subsidiary.

 

“Hazardous Material” means any material, substance, chemical, mixture or waste
which is capable of damaging or causing harm to any living organism, the
environment or natural resources, including all explosive, special, hazardous,
polluting, toxic, industrial, dangerous, biohazardous, medical, infectious or
radioactive substances, materials or wastes, noise, odor, electricity or heat,
and including petroleum or petroleum products, byproducts or distillates,
asbestos or asbestos-containing materials, urea formaldehyde, polychlorinated
biphenyls, radon gas, ozone-depleting substances, greenhouse gases, and all
other substances or wastes of any nature regulated pursuant to any Environmental
Law or as to which any Governmental Authority requires investigation, reporting
or remedial action.

 

- 7 -

 

 

“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under currency exchange agreements, interest rate swap agreements,
interest rate cap agreements and interest rate collar agreements, and all other
agreements or arrangements designed to protect such Person against fluctuations
in interest rates or currency exchange rates.

 

“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in any
Loan Document refer to such Loan Document as a whole and not to any particular
Section, paragraph or provision of such Loan Document.

 

“Holdings” means Bacterin International Holdings, Inc., a Delaware corporation.

 

“GAAP” means generally accepted accounting principles in the United States.

 

“IDE” means an application, including an application filed with a Regulatory
Authority, for authorization to commence human clinical studies, including (a)
an Investigational Device Exemption as defined in the FD&C Act or any successor
application or procedure filed with the FDA, (b) an abbreviated IDE as specified
in FDA regulations in 21 C.F.R. § 812.2(b), (c) any equivalent of a United
States IDE in other countries or regulatory jurisdictions, (d) all amendments,
variations, extensions and renewals thereof that may be filed with respect to
the foregoing and (e) all related documents and correspondence thereto,
including documents and correspondence with Institutional Review Boards (IRBs).

 

“Impermissible Qualification” means any qualification or exception to the
opinion or certification of any independent public accountant as to any
financial statement of the Borrower (i) which is of a “going concern” or similar
nature, (ii) which relates to the limited scope of examination of matters
relevant to such financial statement, or (iii) which relates to the treatment or
classification of any item in such financial statement and which, as a condition
to its removal, would require an adjustment to such item the effect of which
would be to cause the Borrower to be in Default.

 

“including” and “include” means including without limiting the generality of any
description preceding such term, and, for purposes of each Loan Document, the
parties hereto agree that the rule of ejusdem generis shall not be applicable to
limit a general statement, which is followed by or referable to an enumeration
of specific matters, to matters similar to the matters specifically mentioned.

 

“IND” means (a) (i) an investigational new drug application (as defined in the
FD&C Act) that is required to be filed with the FDA before beginning clinical
testing in human subjects, or any successor application or procedure; and (ii)
any similar application or functional equivalent relating to any investigational
new drug application applicable to or required by any country, jurisdiction or
Governmental Authority other than the U.S. (including any CTA); and (b) all
supplements and amendments that may be filed with respect to the foregoing.

 

“Indebtedness” of any Person means:

 

(a) all obligations of such Person for borrowed money or advances and all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments;

 

- 8 -

 

 

(b) all obligations, contingent or otherwise, relative to the face amount of all
letters of credit, whether or not drawn, and banker’s acceptances issued for the
account of such Person;

 

(c) all Capitalized Lease Liabilities of such Person and all obligations of such
Person arising under Synthetic Leases;

 

(d) net Hedging Obligations of such Person;

 

(e) all obligations of such Person in respect of Disqualified Capital
Securities;

 

(f) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable in the ordinary course of business
which are not overdue for a period of more than 90 days or, if overdue for more
than 90 days, as to which a dispute exists and adequate reserves in conformity
with GAAP have been established on the books of such Person), and indebtedness
secured by (or for which the holder of such indebtedness has an existing right,
contingent or otherwise, to be secured by) a Lien on property owned or being
acquired by such Person (including indebtedness arising under conditional sales
or other title retention agreements), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse; and

 

(g) all Contingent Liabilities of such Person in respect of any of the
foregoing.

 

The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such Person, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Liabilities” is defined in Section 10.4.

 

“Indemnified Parties” is defined in Section 10.4.

 

“Infringement” and “Infringes” mean the misappropriation or other violation of
know-how, trade secrets, confidential information, and/or Intellectual Property.

 

“Initial Commitment Amount” means $20,000,000.

 

“Initial Commitment Termination Date” means the earliest to occur of (i) the
Closing Date (immediately after the making of the Initial Loan on such date),
and (ii) August 27, 2012, if the Initial Loan shall not have been made hereunder
prior to such date.

 

“Initial Loan” is defined in Section 2.1.

 

- 9 -

 

 

“Intellectual Property” means all (i) Patents; (ii) Trademarks; (iii) Copyrights
and other works of authorship (registered or unregistered), and all
applications, registrations and renewals therefor; (iv) Product Authorizations;
(v) Product Agreements; (vi) computer software, databases, data and
documentation; (vii) trade secrets and confidential business information,
whether patentable or unpatentable and whether or not reduced to practice,
know-how, inventions, manufacturing processes and techniques, research and
development information, data and other information included in or supporting
Product Authorizations; (vii) financial, marketing and business data, pricing
and cost information, business, finance and marketing plans, customer and
prospective customer lists and information, and supplier and prospective
supplier lists and information; (viii) other intellectual property or similar
proprietary rights; (ix) copies and tangible embodiments of any of the foregoing
(in whatever form or medium); and (x) any and all improvements to any of the
foregoing.

 

“Interest Period” means, (a) initially, the period beginning on (and including)
the date on which the Initial Loan is made hereunder pursuant to Section 2.3 and
ending on (and including) the last day of the Fiscal Quarter in which the Loan
was made, and (b) thereafter, the period beginning on (and including) the first
day of each succeeding Fiscal Quarter and ending on the earlier of (and
including) (x) the last day of such Fiscal Quarter and (y) the Maturity Date.

 

“Investment” means, relative to any Person, (i) any loan, advance or extension
of credit made by such Person to any other Person, including the purchase by
such Person of any bonds, notes, debentures or other debt securities of any
other Person, (ii) Contingent Liabilities in favor of any other Person, and
(iii) any Capital Securities held by such Person in any other Person. The amount
of any Investment shall be the original principal or capital amount thereof less
all returns of principal or equity thereon and shall, if made by the transfer or
exchange of property other than cash, be deemed to have been made in an original
principal or capital amount equal to the fair market value of such property at
the time of such Investment.

 

“Key Permits” means all Permits relating to the Products (including all Product
Authorizations).

 

“knowledge” of the Borrower means the knowledge of any executive officer or the
most senior legal officer of Holdings, the Borrower or any Subsidiary.

 

“Lender” is defined in the preamble.

 

“LIBO Rate” means the three-month London Interbank Offered Rate for deposits in
U.S. Dollars at approximately 11:00 a.m. (London, England time), quoted by the
Lender from the appropriate Bloomberg or Telerate page selected by the Lender
(or any successor thereto or similar source determined by the Lender from time
to time), which shall be that three-month London Interbank Offered Rate for
deposits in U.S. Dollars in effect two Business Days prior to the last Business
Day of the relevant Fiscal Quarter, adjusted for any reserve requirement and any
subsequent costs arising from a change in governmental regulation, such rate to
be rounded up to the nearest 1/16 of 1% and such rate to be reset quarterly as
of the first Business Day of each Fiscal Quarter. If the Initial Loan is
advanced other than on the first Business Day of a Fiscal Quarter, the initial
LIBO Rate shall be that three-month London Interbank Offered Rate for deposits
in U.S. Dollars in effect two Business Days prior to the date of the Initial
Loan, which rate shall be in effect until (and including) the last Business Day
of the Fiscal Quarter next ending. The Lender’s internal records of applicable
interest rates shall be determinative in the absence of manifest error.

 

- 10 -

 

 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property, or other priority or preferential arrangement of any
kind or nature whatsoever, to secure payment of a debt or performance of an
obligation.

 

“Liquidity” means, at any time, an amount determined for the Borrower equal to
the sum of unrestricted cash-on-hand and Cash Equivalent Investments of the
Borrower, to the extent held in a Controlled Account located in the United
States.

 

“Loan Documents” means, collectively, this Agreement, the Notes, the Security
Agreement, the Royalty Agreement, each other agreement pursuant to which the
Lender is granted a Lien to secure the Obligations (including any mortgages
entered into pursuant to Section 7.8), the Guarantee, and each other agreement,
certificate, document or instrument delivered in connection with any Loan
Document, whether or not specifically mentioned herein or therein.

 

“Loan Request” means a Loan request and certificate duly executed by an
Authorized Officer of the Borrower substantially in the form of Exhibit B
hereto.

 

“Loans” means the Initial Loan and the Delayed Draw Loan.

 

“MAA” means a marketing authorization application filed with any regulatory
authority in the European Union.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower or Holdings, the Borrower and the Subsidiaries taken
as a whole, (ii) the rights and remedies of the Lender under any Loan Document
or (iii) the ability of Holdings, the Borrower or any Subsidiary to perform its
Obligations under any Loan Document.

 

“Material Agreements” means (i) each contract or agreement to which Holdings,
the Borrower or any Subsidiary is a party involving annual aggregate payments of
more than $150,000, whether such payments are being made by Holdings, the
Borrower or any Subsidiary to a non-Affiliated Person, or by a non-Affiliated
Person to Holdings, the Borrower or any Subsidiary; (ii) each consulting
agreement, professional services agreement or similar agreement with a
physician, scientist or other similar consultant, or an organization consisting
of any such consultants, to which Holdings, the Borrower or any Subsidiary is a
party; and (iii) all other contracts or agreements, individually or in the
aggregate, material to the business, operations, assets, prospects, conditions
(financial or otherwise), performance or liabilities of Holdings, the Borrower
or any Subsidiary.

 

“Maturity Date” means August 24, 2019.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“NDA” means (a) (i) a new drug application (as defined in the FD&C Act); and
(ii) any similar application or functional equivalent relating to any new drug
application applicable to or required by any country, jurisdiction or
Governmental Authority other than the U.S. (including any MAA); and (b) all
supplements and amendments that may be filed with respect to the foregoing.

 

- 11 -

 

 

“Net Casualty Proceeds” means, with respect to any Casualty Event, the amount of
any insurance proceeds or condemnation awards received by Holdings, the Borrower
or any of the Subsidiaries in connection with such Casualty Event in excess of
$1,000,000, individually or in the aggregate through the Termination Date (net
of all reasonable and customary collection expenses thereof), but excluding any
proceeds or awards required to be paid to a creditor (other than the Lender)
which holds a first priority Lien permitted by clause (e) of Section 8.3 on the
property which is the subject of such Casualty Event.

 

“Net Equity Proceeds” means with respect to the sale or issuance after the
Closing Date by Holdings to any Person of any Capital Securities, warrants or
options or the exercise of any such warrants or options, the excess of:

 

(a) the gross cash proceeds received by Holdings from such sale, exercise or
issuance in excess of $15,000,000, individually or in the aggregate through the
Termination Date, over

 

(b) all reasonable and customary underwriting commissions and legal, investment
banking, brokerage and accounting and other professional fees, sales commissions
and disbursements actually incurred in connection with such sale or issuance
which have not been paid to Affiliates of Holdings in connection therewith.

 

“Non-Excluded Taxes” means any Taxes other than (i) net income and franchise
Taxes imposed with respect to the Lender by any Governmental Authority under the
laws of which the Lender is organized or in which it maintains its applicable
lending office and (ii) any other tax imposed on the Lender and any business
activity of the Lender that is not directly related to the Loans or the business
of the Borrower, Holdings or any Subsidiary.

 

“Note” means a promissory note of the Borrower payable to the Lender, in the
form of Exhibit A hereto (as such promissory note may be amended, endorsed or
otherwise modified from time to time), evidencing the aggregate Indebtedness of
the Borrower to the Lender resulting from the outstanding amount of the Loans,
and also means all other promissory notes accepted from time to time in
substitution therefor or renewal thereof.

 

“Obligations” means all obligations (monetary or otherwise, whether absolute or
contingent, matured or unmatured) of Holdings, the Borrower and each Subsidiary
arising under or in connection with a Loan Document and the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any proceeding of the type described in Section 9.1.8, whether or not allowed
in such proceeding) on the Loans.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organic Document” means, relative to Holdings, the Borrower or any Subsidiary,
its certificate of incorporation, by-laws, certificate of partnership,
partnership agreement, certificate of formation, limited liability agreement,
operating agreement and all shareholder agreements, voting trusts and similar
arrangements applicable to Holdings’, the Borrower’s or any Subsidiary’s Capital
Securities.

 

- 12 -

 

 

“Other Taxes” means any and all stamp, documentary or similar Taxes, or any
other excise or property Taxes or similar levies that arise on account of any
payment made or required to be made under any Loan Document or from the
execution, delivery, registration, recording or enforcement of any Loan
Document.

 

“Other Administrative Proceeding” means any administrative proceeding relating
to a dispute involving a patent office or other relevant intellectual property
registry which relates to validity, opposition, revocation, ownership or
enforceability of the relevant Intellectual Property.

 

“Patent” means any patent, patent application or invention disclosure, including
all divisions, continuations, continuations in-part, provisionals, continued
prosecution applications, substitutions, reissues, reexaminations, renewals,
extensions, restorations, supplemental protection certificates and other
additions in connection therewith, whether in or related to the United States or
any foreign country or other jurisdiction.

 

“Patent Security Agreement” means any Patent Security Agreement executed and
delivered by Holdings, the Borrower or any of the Subsidiaries in substantially
the form of Exhibit A to the Security Agreement, as amended, supplemented,
amended and restated or otherwise modified from time to time.

 

“Permits” means all permits, licenses, registrations, certificates, orders,
approvals, authorizations, consents, waivers, franchises, variances and similar
rights issued by or obtained from any Governmental Authority or any other
Person, including, without limitation, those relating to Environmental Laws.

 

“Permitted Subordinated Indebtedness” means Indebtedness incurred after the
Closing Date by Holdings, the Borrower or the Subsidiaries that is (i)
subordinated to the Obligations and all other Indebtedness owing from Holdings,
the Borrower or the Subsidiaries to the Lender pursuant to a written
subordination agreement satisfactory to the Lender in its sole discretion and
(ii) in an amount and on terms approved by the Lender in its sole discretion.

 

“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, association, trust or unincorporated organization,
Governmental Authority or any other legal entity, whether acting in an
individual, fiduciary or other capacity.

 

“Product” means any current or future product developed, manufactured, licensed,
marketed, sold or otherwise commercialized by the Borrower or any of its
Affiliates, including any such product in development or which may be developed.

 

“Product Agreement” means each agreement, license, document, instrument,
interest (equity or otherwise) or the like under which one or more parties
grants or receives any right, title or interest with respect to any Product
Development and Commercialization Activities in respect of one or more Products
specified therein or to exclude third parties from engaging in, or otherwise
restricting any right, title or interest as to any Product Development and
Commercialization Activities with respect thereto, including each contract or
agreement with suppliers (including human tissue supply agreements),
manufacturers, distributors, clinical research organizations, hospitals, group
purchasing organizations, wholesalers, pharmacies or any other Person related to
any such entity.

 

- 13 -

 

 

“Product Authorizations” means any and all approvals (including applicable
supplements, amendments, pre and post approvals, drug master files, governmental
price and reimbursement approvals and approvals of applications for regulatory
exclusivity), licenses, notifications, registrations or authorizations of any
Governmental Authority necessary for the manufacture, development, distribution,
use, storage, import, export, transport, promotion, marketing, sale or other
commercialization of a Product in any country or jurisdiction, including without
limitation registration and listing (including registration and listing of 361
Products), IDEs, INDs, NDAs, Device Approval Applications and BLAs or similar
applications.

 

“Product Development and Commercialization Activities” means, with respect to
any Product, any combination of research, development, manufacture, import, use,
sale, importation, storage, labeling, marketing, promotion, supply,
distribution, testing, packaging, purchasing or other commercialization
activities, receipt of payment in respect of any of the foregoing, or like
activities the purpose of which is to commercially exploit such Product.

 

”Product Standards” means all safety, quality and other specifications and
standards applicable to any Products, including all medical device and other
standards promulgated by Standard Bodies.

 

“Qualified Capital Securities” shall mean any Capital Securities that are not
Disqualified Capital Securities.

 

“Regulatory Agencies” means any Governmental Authority that is concerned with
the use, control, safety, efficacy, reliability, manufacturing, marketing,
distribution, sale or other Product Development and Commercialization Activities
relating to any Product of Holdings, the Borrower or any of the Subsidiaries,
including the FDA and all similar agencies in other jurisdictions, and includes
Standard Bodies.

 

“Regulatory Authorizations” means all approvals, clearances, notifications,
authorizations, orders, exemptions, registrations, certifications, licenses and
permits granted by, submitted to or filed with any Regulatory Agencies,
including all Product Authorizations.

 

“Related Parties” means the partners, directors, officers, employees, agents,
trustees, administrators, managers, advisors and representatives of Holdings,
the Borrower and the Subsidiaries.

 

“Release” means any releasing, disposing, discharging, injecting, spilling,
leaking, leaching, pumping, pouring, dumping, depositing, emitting, escaping,
emptying, seeping, dispersal, migrating or placing, including movement through,
into or upon the environment or any natural or man-made structure.

 



- 14 -

 





 



“Restricted Payment” means (i) the declaration or payment of any dividend on, or
the making of any payment or distribution on account of, or setting apart assets
for a sinking or other analogous fund for the purchase, redemption, defeasance,
retirement or other acquisition of, any class of Capital Securities of Holdings,
the Borrower or any Subsidiary or any warrants, options or other right or
obligation to purchase or acquire any such Capital Securities, whether now or
hereafter outstanding, or (ii) the making of any other distribution in respect
of such Capital Securities, in each case either directly or indirectly, whether
in cash, property or obligations of Holdings, the Borrower or any Subsidiary or
otherwise.

 

“Revenue Base” means, with respect to any period, the Net Sales (as defined in
the Royalty Agreement) of all Products for such period.

 

“Royalty Agreement” means the Royalty Agreement, dated as of the date hereof,
among the Borrower and the Lender.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

 

“Sanctions” means any international economic sanction administered or enforced
by the United States Government (including, without limitation, OFAC), the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission.

 

“Security Agreement” means the Pledge and Security Agreement executed and
delivered by each of the parties thereto, substantially in the form of Exhibit E
hereto, as amended, supplemented, amended and restated or otherwise modified
from time to time.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (i) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (ii)
the present fair saleable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (iii) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond its
ability to pay as such debts and liabilities mature, (iv) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which the property of such Person would constitute an
unreasonably small capital and (v) such Person has not executed this Agreement
or any other Loan Document, or made any transfer or incurred any obligations
hereunder or thereunder, with actual intent to hinder, delay or defraud either
present or future creditors. The amount of Contingent Liabilities at any time
shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, can reasonably be expected to become an
actual or matured liability.

 

“Standard Bodies” means any of the organizations that create, sponsor or
maintain safety, quality or other standards, including ISO, ANSI, CEN and SCC
and the like.

  



“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the outstanding Voting Securities of such other Person (irrespective
of whether at the time Capital Securities of any other class or classes of such
other Person shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more other Subsidiaries of such Person, or by
one or more other Subsidiaries of such Person. Unless the context otherwise
specifically requires, the term “Subsidiary” shall be a reference to a
Subsidiary of Holdings (other than the Borrower).

 





- 15 -

 



  

“Synthetic Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (i) that is not a capital lease in accordance with GAAP and
(ii) in respect of which the lessee retains or obtains ownership of the property
so leased for federal income tax purposes, other than any such lease under which
that Person is the lessor.

 

“Taxes” means all income, stamp or other taxes, duties, levies, imposts,
charges, assessments, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
and all interest, penalties or similar liabilities with respect thereto.

 

“Termination Date” means the date on which all Obligations have been paid in
full in cash and the Commitment shall have terminated.

 

“Trademark” means any trademark, service mark, trade name, logo, symbol, trade
dress, domain name, corporate name or other indicator of source or origin, and
all applications and registrations therefor, together with all of the goodwill
associated therewith.

 

“Trademark Security Agreement” means any Trademark Security Agreement executed
and delivered by Holdings, the Borrower or any of the Subsidiaries substantially
in the form of Exhibit B to any Security Agreement, as amended, supplemented,
amended and restated or otherwise modified from time to time.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if, with respect to any financing statement or
by reason of any provisions of law, the perfection or the effect of perfection
or non-perfection of the security interests granted to the Lender pursuant to
the applicable Loan Document is governed by the Uniform Commercial Code as in
effect in a jurisdiction of the United States other than New York, then “UCC”
means the Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of the provisions of each Loan Document and any
financing statement relating to such perfection or effect of perfection or
non-perfection.

 

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

 

“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

 

“wholly owned Subsidiary” means any direct or indirect Subsidiaries of Holdings
or the Borrower, all of the outstanding Capital Securities of which (other than
any director’s qualifying shares or investments by foreign nationals mandated by
applicable laws) is owned directly or indirectly by Holdings.

 

- 16 -

 

 

SECTION 1.2 Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in each other Loan Document and the schedules
attached hereto.

 

SECTION 1.3 Cross-References. Unless otherwise specified, references in a Loan
Document to any Article or Section are references to such Article or Section of
such Loan Document, and references in any Article, Section or definition to any
clause are references to such clause of such Article, Section or definition.

 

SECTION 1.4 Accounting and Financial Determinations. Unless otherwise specified,
all accounting terms used in each Loan Document shall be interpreted, and all
accounting determinations and computations thereunder (including under Section
8.4 and the definitions used in such calculations) shall be made, in accordance
with GAAP, as in effect from time to time; provided that, if either the Borrower
or the Lender requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or the application
thereof on the operation of such provision, regardless of whether any such
notice is given before or after such change in GAAP or the application thereof,
then such provision shall be interpreted on the basis of GAAP in effect and
applied immediately before such change shall have become effective until such
request shall have been withdrawn or such provision amended in accordance
herewith. Unless otherwise expressly provided, all financial covenants and
defined financial terms shall be computed on a consolidated basis for Holdings,
the Borrower and the Subsidiaries, in each case without duplication.

 

Article II
COMMITMENT and BORROWING procedures

 

SECTION 2.1 Commitment. On the terms and subject to the conditions of this
Agreement, the Lender agrees to make a term loan (the “Initial Loan”) to the
Borrower on the Closing Date in an amount equal to (but not less than) the
Initial Commitment Amount. On the terms and subject to the conditions of this
Agreement, the Lender agrees to make a term loan (the “Delayed Draw Loan”) to
the Borrower on the Delayed Draw Closing Date in an amount equal to (but not
less than) the Delayed Draw Commitment Amount. No amounts paid or prepaid with
respect to the Loans may be reborrowed.

 

SECTION 2.2 Borrowing Procedure. The Borrower may irrevocably request that the
Initial Loan be made by delivering to the Lender a Loan Request on or before
10:00 a.m. on a Business Day at least three Business Days prior to the proposed
Closing Date. The Borrower may irrevocably request that the Delayed Draw Loan be
made by delivering to the Lender a Loan Request on or before 10:00 a.m. on a
Business Day at least three Business Days prior to the proposed Delayed Draw
Closing Date.

 

SECTION 2.3 Funding. After receipt of the Loan Request for the Initial Loan, the
Lender shall, on the Closing Date and subject to the terms and conditions
hereof, make the requested proceeds of the Initial Loan available to the
Borrower by wire transfer to the account the Borrower shall have specified in
its Loan Request. After receipt of the Loan Request for the Delayed Draw Loan,
the Lender shall, on the Delayed Draw Closing Date and subject to the terms and
conditions hereof, make the requested proceeds of the Delayed Draw Loan
available to the Borrower by wire transfer to the account the Borrower shall
have specified in its Loan Request.

 

- 17 -

 

 

SECTION 2.4 Reduction of the Commitment Amounts. The Initial Commitment Amount
shall automatically and permanently be reduced to zero on the Initial Commitment
Termination Date. The Delayed Draw Commitment Amount shall automatically and
permanently be reduced to zero on the Delayed Draw Commitment Termination Date.

 

Article III
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

 

SECTION 3.1 Repayments and Prepayments; Application. The Borrower agrees that
the Loans, and any fees or interest accrued or accruing thereon, shall be repaid
and prepaid solely in U.S. dollars pursuant to the terms of this Article III.

 

SECTION 3.2 Repayments and Prepayments. The Borrower shall repay in full the
unpaid principal amount of the Loans on the Maturity Date. Prior thereto,
payments and prepayments of the Loans shall be made as set forth below.

 

(a) Except as set forth in the Royalty Agreement and as otherwise provided in
this Section 3.2, no payments or prepayments, including voluntary prepayments,
of principal of the Loan shall be permitted.

 

(b) Commencing with the Fiscal Quarter ending on September 30, 2016, the
Borrower shall, on the last Business Day of each Fiscal Quarter, unless waived
by the Lender at least three Business Days prior to such date, make a scheduled
principal payment of $1,666,667 (or such lesser amount as the Lender may specify
at least three Business Days prior to such date) of the Initial Loan and
$416,667 (or such lesser amount as the Lender may specify at least three
Business Days prior to such date) of the Delayed Draw Loan, or, in each case if
less, the remaining outstanding principal amount of such Loan.

 

(c) Within three Business Days of receipt by Holdings of any Net Equity
Proceeds, or receipt by Holdings, the Borrower or any Subsidiary of any Net
Casualty Proceeds, the Borrower shall notify the Lender thereof. If requested by
the Lender, the Borrower shall within three Business Days of such request make a
mandatory prepayment of the Loans, in an amount equal to 50% of such Net Equity
Proceeds or 100% of such Net Casualty Proceeds (or, in each case, such lesser
amount as the Lender may specify on the date of such request), as the case may
be, to be applied as set forth in Section 3.3.

 

(d) The Borrower shall repay the Loans in full immediately upon any acceleration
of the Maturity Date thereof pursuant to Section 9.2 or Section 9.3, unless,
pursuant to Section 9.3, only a portion of the Loans is so accelerated (in which
case the portion so accelerated shall be so repaid).

 

Each prepayment of the Loans made hereunder shall be without premium or penalty.

 

- 18 -

 

 

SECTION 3.3 Application. Except as provided in Section 4.4(b), amounts repaid or
prepaid in respect of the outstanding principal amount of the Loans pursuant to
clauses (c) or (d) of Section 3.2 shall be applied pro rata to the Initial Loan
and Delayed Draw Term Loan, and in reverse order of the scheduled repayments set
forth in clause (b) of Section 3.2.

 

SECTION 3.4 Interest Rate. During any applicable Interest Period, the Loans
shall accrue interest during such Interest Period at a rate per annum equal to
the sum of (i) the Applicable Margin plus (ii) the higher of (x) the LIBO Rate
for such Interest Period and (y) 1.00%. The interest rate shall be recalculated
and, if necessary, adjusted for each Interest Period, in each case pursuant to
the terms hereof.

 

SECTION 3.5 Default Rate. At all times commencing upon the date any Event of
Default occurs, and continuing until such Event of Default is no longer
continuing, the Applicable Margin shall be increased by 3% per annum.

 

SECTION 3.6 Payment Dates. Interest accrued on the Loans shall be payable in
cash, without duplication:

 

(a) on the Maturity Date therefor;

 

(b) on the date of any payment or prepayment, in whole or in part, of principal
outstanding on such Loan on the principal amount so paid or prepaid;

 

(c) on the last day of each Fiscal Quarter; provided that if such day is not a
Business Day, then such payment shall be made on the next succeeding Business
Day; and

 

(d) on that portion of the Loans that is accelerated pursuant to Section 9.2 or
Section 9.3, immediately upon such acceleration.

 

Interest accrued on the Loans or other monetary Obligations after the date such
amount is due and payable (whether on the Maturity Date, upon acceleration or
otherwise) shall be payable upon demand.

 

Article IV
LIBO RATE AND OTHER PROVISIONS

 

SECTION 4.1 Increased Costs, Etc. The Borrower agrees to reimburse the Lender
for any increase in the cost to the Lender of, or any reduction in the amount of
any sum receivable by the Lender in respect of, the Lender’s Commitment and the
making, continuation or maintaining of the Loans hereunder that may arise in
connection with any Change in Law, except for such changes with respect to
increased capital costs and Taxes which are governed by Section 4.2 and Section
4.3, respectively. The Lender shall notify the Borrower in writing of the
occurrence of any such event, stating the reasons therefor and the additional
amount required fully to compensate the Lender for such increased cost or
reduced amount. Such additional amounts shall be payable by the Borrower
directly to the Lender within five days of its receipt of such notice, and such
notice shall, in the absence of manifest error, be conclusive and binding on the
Borrower.

 

- 19 -

 

  

SECTION 4.2 Increased Capital Costs. If any Change in Law affects or would
affect the amount of capital required or expected to be maintained by the Lender
or any Person controlling the Lender, and the Lender determines (in good faith
but in its sole and absolute discretion) that the rate of return on its or such
controlling Person’s capital as a consequence of the Commitment or the Loans
made by it hereunder is reduced to a level below that which the Lender or such
controlling Person could have achieved but for the occurrence of any such
circumstance, then upon notice from time to time by the Lender to the Borrower,
the Borrower shall within five days following receipt of such notice pay
directly to the Lender additional amounts sufficient to compensate the Lender or
such controlling Person for such reduction in rate of return. A statement of the
Lender as to any such additional amount or amounts shall, in the absence of
manifest error, be conclusive and binding on the Borrower. In determining such
amount, the Lender may use any method of averaging and attribution that it (in
its sole and absolute discretion) shall deem applicable.

 

SECTION 4.3 Taxes. The Borrower covenants and agrees as follows with respect to
Taxes.

 

(a) Any and all payments by the Borrower under each Loan Document shall be made
without setoff, counterclaim or other defense, and free and clear of, and
without deduction or withholding for or on account of, any Non-Excluded Taxes.
In the event that any Taxes are imposed and required to be deducted or withheld
from any payment required to be made by Holdings, the Borrower or any of the
Subsidiaries to or on behalf of the Lender under any Loan Document, then:

 

(i) the amount of such payment shall be increased as may be necessary so that
such payment is made, after withholding or deduction for or on account of such
Non-Excluded Taxes, in an amount that is not less than the amount provided for
in such Loan Document; and

 

(ii) the Borrower shall withhold the full amount of such Non-Excluded Taxes from
such payment (as increased pursuant to clause (a)(i) and shall pay such amount
to the Governmental Authority imposing such Taxes in accordance with applicable
law.

 

(b) In addition, the Borrower shall pay all Other Taxes imposed to the relevant
Governmental Authority imposing such Other Taxes in accordance with applicable
law.

 

(c) As promptly as practicable after the payment of any Non-Excluded Taxes or
Other Taxes, and in any event within 45 days of any such payment being due, the
Borrower shall furnish to the Lender a copy of an official receipt (or a
certified copy thereof) evidencing the payment of such Non-Excluded Taxes or
Other Taxes.

 

- 20 -

 

 

(d) The Borrower shall indemnify the Lender for any Non-Excluded Taxes and Other
Taxes levied, imposed or assessed on (and whether or not paid directly by) the
Lender whether or not such Non-Excluded Taxes or Other Taxes are correctly or
legally asserted by the relevant Governmental Authority. Promptly upon having
knowledge that any such Non-Excluded Taxes or Other Taxes have been levied,
imposed or assessed, and promptly upon notice thereof by the Lender, the
Borrower shall pay such Non-Excluded Taxes or Other Taxes directly to the
relevant Governmental Authority (provided that, the Lender shall not be under
any obligation to provide any such notice to the Borrower). In addition, the
Borrower shall indemnify the Lender for any incremental Non-Excluded Taxes that
may become payable by the Lender as a result of any failure of the Borrower to
pay any Non-Excluded Taxes when due to the appropriate Governmental Authority or
to deliver to the Lender, pursuant to clause (c), documentation evidencing the
payment of Non-Excluded Taxes or Other Taxes. With respect to indemnification
for Non-Excluded Taxes and Other Taxes actually paid by the Lender or the
indemnification provided in the immediately preceding sentence, such
indemnification shall be made within 30 days after the date the Lender makes
written demand therefor. The Borrower acknowledges that any payment made to the
Lender or to any Governmental Authority in respect of the indemnification
obligations of the Borrower provided in this clause shall constitute a payment
in respect of which the provisions of clause (a) and this clause shall apply.

 

SECTION 4.4 Payments, Computations; Proceeds of Collateral, Etc. (a) Unless
otherwise expressly provided in a Loan Document, all payments by the Borrower
pursuant to each Loan Document shall be made without setoff, deduction or
counterclaim not later than 1:00 p.m. on the date due in same day or immediately
available funds to such account as the Lender shall specify from time to time by
notice to the Borrower. Funds received after 1:00 p.m. on any day shall be
deemed to have been received by the Lender on the next succeeding Business Day.
All interest and fees shall be computed on the basis of the actual number of
days (including the first day but excluding the last day) occurring during the
period for which such interest or fee is payable over a year comprised of
360 days. Payments due on other than a Business Day shall be made on the next
succeeding Business Day and such extension of time shall be included in
computing interest and fees in connection with that payment.

 

(b) All amounts received as a result of the exercise of remedies under the Loan
Documents (including from the proceeds of collateral securing the Obligations)
or under applicable law shall be applied upon receipt to the Obligations as
follows: (i) first, to the payment in full in cash of all interest (including
interest accruing after the commencement of a proceeding in bankruptcy,
insolvency or similar law, whether or not permitted as a claim under such law)
and fees owing under the Loan Documents, and all costs and expenses owing to the
Lender pursuant to the terms of the Loan Documents, until paid in full in cash,
(ii) second, after payment in full in cash of the amounts specified in
clause (b)(i), to the payment of the principal amount of the Loans then
outstanding, (iii) third, after payment in full in cash of the amounts specified
in clauses (b)(i) and (b)(ii), to the payment of all other Obligations owing to
the Lender, and (iv) fourth, after payment in full in cash of the amounts
specified in clauses (b)(i) through (b)(iii), and following the Termination
Date, to the Borrower or any other Person lawfully entitled to receive such
surplus.

 

- 21 -

 

 

SECTION 4.5 Setoff. The Lender shall, upon the occurrence and during the
continuance of any Default described in clauses (a) through (d) of Section 9.1.8
or, upon the occurrence and during the continuance of any other Event of
Default, have the right to appropriate and apply to the payment of the
Obligations owing to it (whether or not then due), and (as security for such
Obligations) the Borrower hereby grants to the Lender a continuing security
interest in, any and all balances, credits, deposits, accounts or moneys of the
Borrower then or thereafter maintained with or on behalf of the Lender. The
Lender agrees promptly to notify the Borrower after any such appropriation and
application made by the Lender; provided that, the failure to give such notice
shall not affect the validity of such setoff and application. The rights of the
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff under applicable law or otherwise) which the
Lender may have.

 

SECTION 4.6 LIBO Rate Not Determinable. If prior to the commencement of any
Interest Period, adequate and reasonable means do not exist for ascertaining the
LIBO Rate for such Interest Period, then the Lender shall give notice thereof to
the Borrower as promptly as practicable. In the event of any such determination,
the Loans shall, until the Lender has advised the Borrower that the
circumstances giving rise to such notice no longer exist, bear interest at the
interest rate in effect for the immediately preceding Interest Period.

 

Article V
CONDITIONS TO Making the LOANs

 

SECTION 5.1 Credit Extensions. The obligation of the Lender to make the Initial
Loan shall be subject to the execution and delivery of this Agreement by the
parties hereto, the delivery of a Loan Request as requested pursuant to Section
2.3, and the satisfaction of each of the conditions precedent set forth below in
this Article (other than Sections 5.1.17 and 5.1.18). The obligation of the
Lender to make the Delayed Draw Loan shall be subject to the prior making of the
Initial Loan, the delivery of a Loan Request as requested pursuant to Section
2.3, and the satisfaction of each of the conditions precedent set forth below in
Sections 5.1.2, 5.1.7, 5.1.17 and 5.1.18.

 

SECTION 5.1.1 Secretary’s Certificate, Etc. The Lender shall have received from
Holdings, the Borrower and each Subsidiary party to a Loan Document, (i) a copy
of a good standing certificate, dated a date reasonably close to the Closing
Date, for each such Person and (ii) a certificate, dated as of the Closing Date,
duly executed and delivered by such Person’s Secretary or Assistant Secretary,
managing member or general partner, as applicable, as to

 

(a) resolutions of each such Person’s Board of Directors (or other managing
body, in the case of other than a corporation) then in full force and effect
authorizing the execution, delivery and performance of each Loan Document to be
executed by such Person and the transactions contemplated hereby and thereby;

 

(b) the incumbency and signatures of those of its officers, managing member or
general partner, as applicable, authorized to act with respect to each Loan
Document to be executed by such Person; and

 

(c) the full force and validity of each Organic Document of such Person and
copies thereof;

 

upon which certificates the Lender may conclusively rely until it shall have
received a further certificate of the Secretary, Assistant Secretary, managing
member or general partner, as applicable, of any such Person canceling or
amending the prior certificate of such Person.

 

- 22 -

 

 

SECTION 5.1.2 Closing Date Certificate. The Lender shall have received a Closing
Date Certificate, dated as of the Closing Date or Delayed Draw Closing Date, as
the case may be, and duly executed and delivered by an Authorized Officer of the
Borrower, in which certificate the Borrower shall agree and acknowledge that the
statements made therein shall be deemed to be true and correct representations
and warranties of the Borrower as of such date, and, at the time such
certificate is delivered, such statements shall in fact be true and correct, and
such statements shall include that (i) the representations and warranties set
forth in each Loan Document shall, in each case, be true and correct, (ii) no
Default shall have then occurred and be continuing, or would result from the
Loan to be advanced on the Closing Date or Delayed Draw Closing Date, as the
case may be, and (c) all of the conditions set forth in this Article V have been
satisfied. All documents and agreements required to be appended to the Closing
Date Certificate, if any, shall be in form and substance satisfactory to the
Lender, shall have been executed and delivered by the requisite parties, and
shall be in full force and effect.

 

SECTION 5.1.3 Payment of Outstanding Indebtedness, Etc. On the Closing Date, all
Indebtedness identified in Schedule 8.2(b), together with all interest, all
prepayment premiums and all other amounts due and payable with respect thereto,
shall have been paid in full from the proceeds of the Loan and the commitments
and obligations in respect of such Indebtedness (other than any continuing
reimbursement and indemnification obligations under the agreements governing
such Indebtedness) shall have been terminated, and all Liens securing payment of
any such Indebtedness shall have been released and the Lender shall have
received all Uniform Commercial Code Form UCC-3 termination statements or other
instruments (including customary payoff letters) as may be suitable or
appropriate in connection therewith.

 

SECTION 5.1.4 Delivery of Note. The Lender shall have received a Note duly
executed and delivered by an Authorized Officer of the Borrower.

 

SECTION 5.1.5 Financial Information, Etc. The Lender shall have received

 

(a) audited consolidated financial statements of Holdings, the Borrower and the
Subsidiaries for each of the fiscal years ended December 31, 2009, December 31,
2010 and December 31, 2011;

 

(b) unaudited consolidated balance sheets of Holdings, the Borrower and the
Subsidiaries for each fiscal quarter ended after December 31, 2011, together
with the related consolidated statement of operations, shareholder’s equity and
cash flows for the twelve months then ended; and

 

(c) such other financial information as to Holdings, the Borrower and the
Subsidiaries and their respective businesses, assets and liabilities as the
Lender may reasonably request.

 

SECTION 5.1.6 Compliance Certificate. The Lender shall have received an initial
Compliance Certificate on a pro forma basis as if the Initial Loan had been made
as of June 30, 2012 and as to such items therein as the Lender reasonably
requests, dated as of the Closing Date, duly executed (and with all schedules
thereto duly completed) and delivered by the chief financial or accounting
Authorized Officer of the Borrower.

 

- 23 -

 

 

SECTION 5.1.7 Solvency, Etc. The Lender shall have received a solvency
certificate duly executed and delivered by the chief financial or accounting
Authorized Officer of the Borrower, dated as of the Closing Date or Delayed Draw
Closing Date, as the case may be, in form and substance satisfactory to the
Lender.

 

SECTION 5.1.8 Guarantee. The Lender shall have received executed counterparts of
the Guarantee, dated as of the date hereof, duly executed and delivered by
Holdings and each Subsidiary.

 

SECTION 5.1.9 Security Agreements. The Lender shall have received executed
counterparts of the Security Agreement, dated as of the date hereof, duly
executed and delivered by Holdings, the Borrower and each Subsidiary, together
with

 

(a) certificates (in the case of Capital Securities that are securities (as
defined in the UCC)) evidencing all of the issued and outstanding Capital
Securities owned by Holdings, the Borrower or any Subsidiary in the Borrower and
the Subsidiaries, which certificates in each case shall be accompanied by
undated instruments of transfer duly executed in blank, or, in the case of
Capital Securities that are uncertificated securities (as defined in the UCC),
confirmation and evidence satisfactory to the Lender that the security interest
therein has been transferred to and perfected by the Lender in accordance with
Articles 8 and 9 of the UCC and all laws otherwise applicable to the perfection
of the pledge of such Capital Securities.

 

(b) financing statements suitable in form for naming Holdings, the Borrower and
each Subsidiary as a debtor and the Lender as the secured party, or other
similar instruments or documents to be filed under the UCC of all jurisdictions
as may be necessary or, in the opinion of the Lender, desirable to perfect the
security interests of the Lender pursuant to the Security Agreement;

 

(c) UCC Form UCC-3 termination statements, if any, necessary to release all
Liens and other rights of any Person (i) in any assets of Holdings, the Borrower
or any Subsidiary, and (ii) securing any of the Indebtedness identified in
Schedule 8.2(b), together with such other UCC Form UCC-3 termination statements
as the Lender may reasonably request from Holdings, the Borrower or any
Subsidiary;

 

(d) landlord access agreements and bailee letters in form and substance
satisfactory to the Lender from each landlord to and mortgagee of Holdings, the
Borrower or any Subsidiary; and

 

(e) evidence that all deposit accounts, lockboxes, disbursement accounts,
investment accounts or other similar accounts of Holdings, the Borrower and each
Subsidiary are Controlled Accounts.

 

SECTION 5.1.10 Intellectual Property Security Agreements. The Lender shall have
received a Patent Security Agreement, a Copyright Security Agreement and a
Trademark Security Agreement, as applicable, each dated as of the Closing Date,
duly executed and delivered by the Borrower or any Subsidiary that, pursuant to
the Security Agreement, is required to provide such intellectual property
security agreements to the Lender.

 

- 24 -

 

 

SECTION 5.1.11 Royalty Agreement. The Lender shall have received an executed
counterpart of the Royalty Agreement, dated as of the date hereof, executed and
delivered by an Authorized Officer of the Borrower.

 

SECTION 5.1.12 Opinions of Counsel. The Lender shall have received opinions,
dated the Closing Date and addressed to the Lender, from

 

(a) Bryan Cave HRO, special counsel to Holdings and the Borrower, in form and
substance satisfactory to the Lender; and

 

(b) Jill Gilpin, VP and Legal Counsel for Holdings and the Borrower, in form and
substance satisfactory to the Lender.

 

SECTION 5.1.13 Insurance. The Lender shall have received certified copies of the
insurance policies (or binders in respect thereof), from one or more insurance
companies satisfactory to the Lender, evidencing coverage required to be
maintained pursuant to each Loan Document, with the Lender named as loss payee
or additional insured, as applicable.

 

SECTION 5.1.14 Closing Fees, Expenses, Etc. The Lender shall have received for
its own account all fees, costs and expenses due and payable pursuant to Section
10.3.

 

SECTION 5.1.15 Anti-Terrorism Laws. The Lender shall have received, as
applicable, all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the U.S.A. Patriot Act.

 

SECTION 5.1.16 Satisfactory Legal Form. All documents executed or submitted
pursuant hereto by or on behalf of Holdings, the Borrower or any Subsidiary
shall be satisfactory in form and substance to the Lender and its counsel, and
the Lender and its counsel shall have received all information, approvals,
resolutions, opinions, documents or instruments as the Lender or its counsel may
reasonably request.

 

SECTION 5.1.17 Revenue Base. The Lender shall be satisfied that the Revenue Base
for the three full calendar months prior to the Delayed Draw Closing Date was at
least $12,500,000 and the Revenue Base for the six full calendar months prior to
the Delayed Draw Closing Date was at least $25,000,000.

 

SECTION 5.1.18 Disclosure Schedules. Immediately prior to the Delayed Draw
Closing Date, the Borrower shall deliver to the Lender updates to Schedules
6.15(a), 6.16, 6.18(a) and 6.23, each such updated Schedule to be complete and
accurate as of the Delayed Draw Closing Date.

 

Article VI
REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lender to enter into this Agreement and to make the Loans
hereunder, the Borrower represents and warrants to the Lender as set forth in
this Article.

 

- 25 -

 

 

SECTION 6.1 Organization, Etc. Holdings, the Borrower and each Subsidiary is
validly organized and existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, is duly qualified to do
business and is in good standing as a foreign entity in each jurisdiction where
the nature of its business requires such qualification, and has full power and
authority and holds all requisite governmental licenses, permits and other
approvals to enter into and perform its Obligations under each Loan Document to
which it is a party, to own and hold under lease its property and to conduct its
business substantially as currently conducted by it.

 

SECTION 6.2 Due Authorization, Non-Contravention, Etc. The execution, delivery
and performance by Holdings, the Borrower and each Subsidiary of each Loan
Document executed or to be executed by it are in each case within such Person’s
powers, have been duly authorized by all necessary action, and do not

 

(a) contravene (i) Holdings’, the Borrower’s or any Subsidiary’s Organic
Documents, (ii) any court decree or order binding on or affecting Holdings, the
Borrower or any Subsidiary or (iii) any law or governmental regulation binding
on or affecting Holdings, the Borrower or any Subsidiary; or

 

(b) result in (i) or require the creation or imposition of any Lien on
Holdings’, the Borrower’s or any Subsidiary’s properties (except as permitted by
this Agreement) or (ii) a default under any contract, agreement, or instrument
binding on or affecting Holdings, the Borrower or any Subsidiary.

 

SECTION 6.3 Government Approval, Regulation, Etc. No authorization or approval
or other action by, and no notice to or filing with, any Governmental Authority
or other Person (other than those that have been, or on the Closing Date will
be, duly obtained or made and which are, or on the Closing Date will be, in full
force and effect) is required for the due execution, delivery or performance by
Holdings, the Borrower or any Subsidiary of any Loan Document to which it is a
party.

 

SECTION 6.4 Validity, Etc. Each Loan Document to which Holdings, the Borrower or
any Subsidiary is a party constitutes the legal, valid and binding obligations
of such Person enforceable against such Person in accordance with its respective
terms (except, in any case, as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally and by principles of equity).

 

SECTION 6.5 Financial Information. The financial statements of Holdings, the
Borrower and the Subsidiaries furnished to the Lender pursuant to Sections 5.1.5
and 7.1 have been prepared in accordance with GAAP, consistently applied, and
present fairly the consolidated financial condition of the Persons covered
thereby as at the dates thereof and the results of their operations for the
periods then ended.

 

SECTION 6.6 No Material Adverse Change. Except as set forth on Schedule 6.6,
there has been no material adverse change in the business, financial performance
or condition, operations (including the results thereof), assets, properties or
prospects of Holdings, the Borrower or any Subsidiary since December 31, 2011.

 

- 26 -

 

 

SECTION 6.7 Litigation, Labor Matters and Environmental Matters.

 

(a) Except as described on Schedule 6.7(a), there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
Holdings, the Borrower or any Subsidiary (i) as to which there is a reasonable
likelihood of an adverse determination and that, if adversely determined, would
reasonably be expected, individually or in the aggregate, to result in
liabilities to Holdings, the Borrower and/or any Subsidiary in excess of
$250,000 or (ii) that would reasonably be likely to adversely affect this
Agreement or the transactions contemplated hereby.

 

(b) Except as described on Schedule 6.7(b), there are no labor controversies
pending against or, to the knowledge of the Borrower, threatened against or
affecting Holdings, the Borrower or any Subsidiary (i) that would reasonably be
expected, individually or in the aggregate, to result in liabilities to
Holdings, the Borrower and/or any Subsidiary in excess of $250,000 or (ii) that
would reasonably be likely to adversely affect this Agreement or the transaction
contemplated hereby.

 

(c) None of Holdings, the Borrower or any Subsidiary (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any Permit
under or in connection with any Environmental Law (“Environmental Permit”) where
such failure to comply would reasonably be expected, individually or in the
aggregate, to result in liabilities to Holdings, the Borrower and/or any
Subsidiary in excess of $250,000, (ii) is or has been subject to any
Environmental Liability, (iii) has received notice of any Environmental
Liability, or (iv) knows of any basis for any Environmental Liability that would
reasonably be expected, individually or in the aggregate, to result in
liabilities to Holdings, the Borrower and/or any Subsidiary in excess of
$250,000.

 

SECTION 6.8 Subsidiaries. Holdings has no Subsidiaries except those Subsidiaries
which are identified in Schedule 6.8 (which Schedule also identifies the direct
and indirect owners of the Capital Stock of such Subsidiaries) or which are
permitted to have been organized or acquired after the Closing Date in
accordance with Section 8.5 or Section 8.7.

 

SECTION 6.9 Ownership of Properties. Holdings, the Borrower and each Subsidiary
owns (i) in the case of owned real property, good and marketable fee title to,
and (ii) in the case of owned personal property, good and valid title to, or, in
the case of leased real or personal property, valid and enforceable leasehold
interests (as the case may be) in, all of its properties and assets, tangible
and intangible, of any nature whatsoever, free and clear in each case of all
Liens or claims, except for Liens permitted pursuant to Section 8.3.

 

SECTION 6.10 Taxes. Holdings, the Borrower and each Subsidiary has filed all tax
returns and reports required by law to have been filed by it and has paid all
Taxes due and owing, except (i) any such Taxes which are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books and (ii)
any Taxes that do not exceed, individually or in the aggregate, $250,000.

 

- 27 -

 

 

SECTION 6.11 Benefit Plans, Etc. None of Holdings, the Borrower or any of the
Subsidiaries or any of their respective ERISA Affiliates sponsors, maintains,
contributes to, is required to contribute to, or has any actual or potential
liability with respect to, any Benefit Plan. None of Holdings, the Borrower or
any of the Subsidiaries is a party to any collective bargaining agreement, and
none of the employees of Holdings, the Borrower or any of the Subsidiaries are
subject to any collective bargaining agreement. Each “employee benefit plan” as
defined in section 3(3) of ERISA that provides retirement benefits and that is
sponsored by Holdings, the Borrower or any of their ERISA Affiliates intended to
be tax qualified under section 401 or 501 of the Code has a determination letter
or opinion letter from the Internal Revenue Service on which it is entitled to
rely, and no assets of any such plan are invested in Capital Securities of
Holdings or the Borrower. Each employee benefit plan, program or arrangement
sponsored, maintained, contributed to or required to be contributed to by
Holdings, the Borrower or any Subsidiary has complied in all material respects
with its terms and applicable law.

 

SECTION 6.12 Accuracy of Information. None of the information heretofore or
contemporaneously furnished in writing to the Lender by or on behalf of
Holdings, the Borrower or any Subsidiary in connection with any Loan Document or
any transaction contemplated hereby contains any untrue statement of a material
fact, or omits to state any material fact necessary to make any information not
misleading.

 

SECTION 6.13 Regulations U and X. None of Holdings, the Borrower or any
Subsidiary is engaged in the business of extending credit for the purpose of
buying or carrying margin stock, and no proceeds of the Loans will be used to
purchase or carry margin stock or otherwise for a purpose which violates, or
would be inconsistent with, F.R.S. Board Regulation U or Regulation X. Terms for
which meanings are provided in F.R.S. Board Regulation U or Regulation X or any
regulations substituted therefor, as from time to time in effect, are used in
this Section with such meanings.

 

SECTION 6.14 Solvency. The Borrower, individually, and Holdings, the Borrower
and the Subsidiaries, taken as a whole, on a consolidated basis, both before and
after giving effect to the Loans, are Solvent.

 

SECTION 6.15 Intellectual Property.

  

(a) Schedule 6.15(a) sets forth a complete and accurate list as of the Closing
Date or Delayed Draw Closing Date, as the case may be, of all (i) Patents, (ii)
registered and material unregistered Trademarks (including domain names) and any
pending registrations for Trademarks and (iii) any other registered Intellectual
Property, in each case owned or licensed by Holdings, the Borrower or any of the
Subsidiaries. For each item of Intellectual Property listed on Schedule 6.15(a),
the Borrower has, where relevant, indicated (A) the countries in each case in
which such item is registered, (B) the application numbers, (C) the registration
or patent numbers, (D) with respect to the Patents, the expected expiration date
of the issued Patents, (E) the owner of such item of Intellectual Property and
(F) with respect to Intellectual Property owned by any third party, the
agreement pursuant to which that Intellectual Property is licensed to Holdings,
the Borrower or any Subsidiary.

 

- 28 -

 

 

(b) With respect to all Intellectual Property listed on Schedule 6.15(a):

 

(i) Holdings, the Borrower or a Subsidiary owns or has a valid license to such
Intellectual Property free and clear of any and all Liens other than Liens
permitted pursuant to Section 8.3 and all such Intellectual Property are in full
force and effect, and have not expired, lapsed or been forfeited, cancelled or
abandoned;

 

(ii) each of Holdings, the Borrower and the Subsidiaries, as applicable, has
taken commercially reasonable actions to maintain and protect such Intellectual
Property and, to the Borrower’s knowledge, there are no unpaid maintenance or
renewal fees payable by Holdings, the Borrower or any of the Subsidiaries that
are currently overdue for any of such registered Intellectual Property;

 

(iii) except as described on Schedule 6.15(b), there is no proceeding
challenging the validity or enforceability of any such Intellectual Property,
none of Holdings, the Borrower or any of the Subsidiaries is involved in any
such proceeding with any Person and none of the Intellectual Property is the
subject of any Other Administrative Proceeding;

 

(iv) to the knowledge of the Borrower, (A) such Intellectual Property is valid,
enforceable and subsisting and (B) no event has occurred, and nothing has been
done or omitted to have been done, that would affect the validity or
enforceability of such Intellectual Property; and

 

(v) except as otherwise indicated on Schedule 6.15(a), each of Holdings, the
Borrower and each Subsidiary is the sole and exclusive owner of all right, title
and interest in and to all such Intellectual Property that is owned by it.

 

(c) Except as described on Schedule 6.15(c), the Borrower has not given notice
to any third party alleging that such third party is committing any act of
Infringement of any Intellectual Property listed on Schedule 6.15(a).

 

(d) With respect to each license agreement listed on Schedule 6.15(a), such
license agreement (i) is in full force and effect and is binding upon and
enforceable against Holdings, the Borrower and the Subsidiaries party thereto
and all other parties thereto in accordance with its terms, (ii) has not been
amended or otherwise modified and (iii) has not suffered a default or breach
thereunder. To the Borrower’s knowledge, none of Holdings, the Borrower or any
of the Subsidiaries has taken any action that would permit any other Person
party to any such license agreement to have, and no such Person otherwise has,
any defenses, counterclaims or rights of setoff thereunder.

 

(e) Except as set forth on Schedule 6.15(e), none of Holdings, the Borrower or
any of the Subsidiaries has received written notice from any third party
alleging that the conduct of its business (including the development,
manufacture, use, sale or other commercialization of any Product) Infringes any
Intellectual Property of that third party and, to the knowledge of the Borrower,
the conduct of its business and the business of Holdings and the Subsidiaries
(including the development, manufacture, use, sale or other commercialization of
any Product) does not Infringe any Intellectual Property of any third party.

 

- 29 -

 

 

(f) Holdings, the Borrower and the Subsidiaries have used commercially
reasonable efforts and precautions to protect their respective commercially
significant unregistered Intellectual Property.

 

SECTION 6.16 Material Agreements. Set forth on Schedule 6.16 is a complete and
accurate list as of the Closing Date or Delayed Draw Closing Date, as the case
may be, of all Material Agreements of Holdings, the Borrower or any of the
Subsidiaries, with an adequate description of the parties thereto, subject
matter thereof and amendments and modifications thereto. Each such Material
Agreement (i) is in full force and effect and is binding upon and enforceable
against Holdings, the Borrower and the Subsidiaries party thereto and all other
parties thereto in accordance with its terms, (ii) has not been amended or
otherwise modified and (iii) has not suffered a material breach or a default
thereunder.

 

SECTION 6.17 Permits. Holdings, the Borrower and the Subsidiaries have all
Permits, including Environmental Permits, necessary or required for the
ownership, operation and conduct of their business and the distribution of the
Products. All such Permits are validly held and there are no defaults
thereunder.

 

SECTION 6.18 Regulatory Matters.

 

(a) Set forth on Schedule 6.18(a) is a complete and accurate list as of the
Closing Date or Delayed Draw Closing Date, as the case may be, of all material
Regulatory Authorizations relating to Holdings, the Borrower or any Subsidiary,
the conduct of their business and the Products (on a per Product basis). All
such Regulatory Authorizations are (i) legally and beneficially owned
exclusively by Holdings, the Borrower or one of the Subsidiaries, free and clear
of all Liens other than Liens permitted pursuant to Section 8.3, and (ii)
validly registered and on file with the applicable Governmental Authority, in
compliance with all filing and maintenance requirements (including any fee
requirements) thereof, and are in good standing, valid and enforceable with the
applicable Governmental Authority. All required notices, registrations and
listings, supplemental applications or notifications, reports (including field
alerts, medical device reports or other reports of adverse experiences) and
other required filings with respect to the Products have been filed with the FDA
and all other applicable Governmental Authority.

 

- 30 -

 

 

(b) Except as set forth on Schedule 6.18(b) and without limiting the generality
of any other representations and warranties made by the Borrower, (i) the
Products comply in all material respects with (A) all applicable laws, rules,
regulations, orders, injunctions and decrees of the FDA and other applicable
Governmental Authority, including all applicable requirements of state
authorities and the FD&C Act and (B) all Product Authorizations and other
Regulatory Authorizations; (ii) Holdings, the Borrower, the Subsidiaries and
their respective suppliers have not received any notification from any
Governmental Authority asserting that any 361 Product lacks a required Product
Authorization; (iii) there is no pending regulatory action, investigation or
inquiry (other than non-material routine or periodic inspections or reviews)
against Holdings, the Borrower or any of the Subsidiaries or any of their
respective suppliers with respect to the Products, and to the Borrower’s
knowledge there is no basis for any adverse regulatory action against Holdings,
the Borrower or any of the Subsidiaries or, to the knowledge of the Borrower,
their respective suppliers with respect to the Products; and (iv) without
limiting the foregoing, (A) no product recalls, safety alerts, corrections,
withdrawals, marketing suspensions, removals or the like have been requested,
demanded or ordered by any Governmental Authority with respect to any Products,
and there is no basis for the issuance of any such product recalls, safety
alerts, corrections, withdrawals, marketing suspensions, removals or the like by
any Person with respect to any Products, and (B) no criminal, injunctive,
seizure, detention or civil penalty actions have at any time been commenced or
threatened in writing by any Governmental Authority with respect to or in
connection with any Products, there are no consent decrees (including plea
agreements) which relate to any Products, and there is no basis for the
commencement for any criminal injunctive, seizure, detention or civil penalty
actions by any Governmental Authority relating to the Products or for the
issuance of any consent decrees. None of Holdings, the Borrower, any of the
Subsidiaries or, to the Borrower’s knowledge, any of their respective suppliers
is employing or utilizing the services of any individual who has been debarred
or temporarily suspended under any applicable law, rule or regulation.

 

(c) Except as set forth in Schedule 6.18(c), in all material respects with
respect to Products, (i) all design, manufacturing, storage, distribution,
packaging, labeling, recordkeeping and other supply activities by Holdings, the
Borrower, the Subsidiaries and, to the Borrower’s knowledge, their respective
suppliers relating to such Products have been conducted, and are currently being
conducted, in compliance with the applicable requirements of the FD&C ACT and
other requirements of the FDA and all other Governmental Authorities, including
current good manufacturing practices, cGTPs and quality system regulations, (ii)
none of Holdings, the Borrower, any of the Subsidiaries, or, to the knowledge of
the Borrower, any of their respective suppliers has received written notice or
threat of commencement of action by any Governmental Authority to withdraw its
approval of or to enjoin production of the Products at any facility, and (iii)
all applicable post-approval and post-clearance procedures and activities have
been carried out, and have been carried out in accordance with the requirements
of the Regulatory Authorizations and all applicable laws, rules and regulations.
No Product sold by or in the inventory of Holdings, the Borrower or any of the
Subsidiaries is adulterated or misbranded, all labeling, packaging (including
inserts), product information, advertising and promotional materials and
activities are in compliance in all material respects with applicable FDA and
other Governmental Authority requirements, and the Products are in compliance
with all classification, registration, listing, marking, tracking and audit
requirements of the FDA and any other Governmental Authority.

 

(d) Except as set forth in Schedule 6.18(d), all activities of Holdings, the
Borrower, the Subsidiaries and, to the Borrower’s knowledge, their respective
suppliers related to the procurement, use, and transplantation of tissue,
including allograft bone tissue, have been conducted, and are currently being
conducted in compliance with the applicable requirements of the National Organ
Transplant Act.

 

- 31 -

 

 

(e) The Borrower has made available to the Lender complete and accurate copies
of all Product Authorizations and regulatory dossiers relating thereto, all
medical device reports and communications to or from FDA and other relevant
Governmental Authorities, including inspection reports, warning letters, and
material reports, studies and other correspondence, other than opinions of
counsel that are attorney-client privileged, with respect to regulatory matters
relating to Holdings, the Borrower or any of the Subsidiaries, the conduct of
their business and the Products.

 

(f) All studies, tests and preclinical and clinical trials conducted relating to
the Products, in all material respects, by or on behalf of Holdings, the
Borrower and the Subsidiaries and, to the knowledge of the Borrower, their
respective licensees, licensors and third party services providers and
consultants, have been conducted, and are currently being conducted, in
accordance with experimental protocols, procedures and controls pursuant to,
where applicable, current good clinical practices and current good laboratory
practices and other applicable laws, rules regulations. All results of such
studies, tests and trials, and all other material information related to such
studies, tests and trials, have been made available to the Lender. The summaries
and descriptions of any of the foregoing provided to the Lender are accurate and
contain no material omissions. None of Holdings, the Borrower, any of the
Subsidiaries, or, to the knowledge of the Borrower, any of their respective
licensees, licensors or third party services providers or consultants, has
received from the FDA or other applicable Governmental Authority any notices or
correspondence requiring the termination, suspension, material modification or
clinical hold of any studies, tests or clinical trials in any material respect
with respect to or in connection with the Products.

 

(g) There has been no material untrue statement of fact and no fraudulent
statement made by Holdings, the Borrower, any of the Subsidiaries, or any of
their respective agents or representatives to the FDA or any other Governmental
Authority, and there has been no failure to disclose any material fact required
to be disclosed to the FDA or any other Regulatory Agency.

 

(h) The transactions contemplated by the Loan Documents (or contemplated by the
conditions to effectiveness of any Loan Document) will not impair Holdings’, the
Borrower’s or any of the Subsidiaries’ ownership of or rights under (or the
license or other right to use, as the case may be) any Regulatory Authorizations
relating to the Products in any material manner.

 

SECTION 6.19 Transactions with Affiliates and Affiliated Entities.

 

(a) Except as set forth on Schedule 6.19(a), (i) none of Holdings, the Borrower
or any Subsidiary has entered into, renewed, extended or been a party to, any
transaction (including the purchase, sale, lease, transfer or exchange of
property or assets of any kind or the rendering of services of any kind) with
any of its Affiliates during the two-year period immediately prior to the
Closing Date and (ii) no such transaction is in existence as of the date hereof.

 

- 32 -

 

  

(b) Except as set forth on Schedule 6.19(b), (i) none of Holdings, the Borrower
or any Subsidiary has entered into, renewed, extended or been a party to, any
transaction (including the purchase, sale, lease, transfer or exchange of
property or assets of any kind or the rendering of services of any kind) with
any Affiliated Entity during the two-year period immediately prior to the
Closing Date and (ii) no such transaction is in existence as of the date hereof.

 

SECTION 6.20 Investment Company Act. None of Holdings, the Borrower or any
Subsidiary is an “investment company” or is “controlled” by an “investment
company,” as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.

 

SECTION 6.21 OFAC. None of Holdings, the Borrower, any Subsidiary or, to the
knowledge of the Borrower, any Related Party (a) is currently the subject of any
Sanctions, (b) is located, organized or residing in any Designated Jurisdiction,
or (c) is or has been (within the previous five (5) years) engaged in any
transaction with any Person who is now or was then the subject of Sanctions or
who is located, organized or residing in any Designated Jurisdiction. No Loan,
nor the proceeds from any Loan, has been or will be used, directly or
indirectly, to lend, contribute or provide to, or has been or will be otherwise
made available to fund, any activity or business in any Designated Jurisdiction
or to fund any activity or business of any Person located, organized or residing
in any Designated Jurisdiction or who is the subject of any Sanctions, or in any
other manner that will result in any violation by any Person (including the
Lender and its Affiliates) of Sanctions.

 

SECTION 6.22 Holdings. Holdings (i) is a holding company with no activities
(other than activities customarily carried out or required of a publicly-owned
passive holding company, including the entry into agreements concerning the
Capital Securities of Holdings), (ii) has no operations, assets (other than
Capital Securities of the Borrower and Subsidiaries) or liabilities (other than
Obligations under the Loan Documents) and (iii) is not party to any contracts or
agreements, in each case other than activities, operations, assets, liabilities,
contracts and agreements that do not exceed, and would not reasonably be
expected to result in liabilities to Holdings, the Borrower and any Subsidiaries
that exceed, $150,000 individually, except for the Material Agreements to which
Holdings is listed as a party on Schedule 6.16.

 

SECTION 6.23 Deposit and Disbursement Accounts. Set forth on Schedule 6.23 is a
complete and accurate list as of the Closing Date or Delayed Draw Closing Date,
as the case may be, of all banks and other financial institutions at which
Holdings, the Borrower or any Subsidiary maintains deposit accounts, lockboxes,
disbursement accounts, investment accounts or other similar accounts, such
Schedule correctly identifies the name, address and telephone number of each
bank or financial institution, the name in which each such account is held, the
type of each such account, and the complete account number for each such
account, and each such account is a Controlled Account.

 

- 33 -

 

 

Article VII
AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees with the Lender that until the Termination
Date has occurred, the Borrower and Holdings will, and will cause the
Subsidiaries to, perform or cause to be performed the obligations set forth
below.

 

SECTION 7.1 Financial Information, Reports, Notices, Etc. The Borrower will
furnish the Lender copies of the following financial statements, reports,
notices and information:

 

(a) as soon as available and in any event within 30 days after the end of each
calendar month, in each case with supporting detail and certified as complete
and correct by the chief financial or accounting Authorized Officer of the
Borrower (subject to normal year-end audit adjustments), (i) unaudited reports
of the Revenue Base for such calendar month and the Liquidity of the Borrower at
the end of such calendar month and (ii) beginning with the calendar month of
January 2013, unaudited reports of (x) the Revenue Base for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such calendar month, and including in comparative form the figures for the
corresponding calendar month in, and the year to date portion of, the
immediately preceding Fiscal Year and (y) the Liquidity of the Borrower for the
corresponding calendar month in the preceding Fiscal Year, in comparative form;

 

(b) as soon as available and in any event within 45 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year, an unaudited
consolidated balance sheet of Holdings, the Borrower and the Subsidiaries as of
the end of such Fiscal Quarter and consolidated statements of income and cash
flow of Holdings, the Borrower and the Subsidiaries for such Fiscal Quarter and
for the period commencing at the end of the previous Fiscal Year and ending with
the end of such Fiscal Quarter, and including (in each case) in comparative form
the figures for the corresponding Fiscal Quarter in, and the year to date
portion of, the immediately preceding Fiscal Year, certified as complete and
correct by the chief financial or accounting Authorized Officer of the Borrower
(subject to normal year-end audit adjustments); provided, that information in
this clause (b) shall be deemed furnished to the Lender when Holdings files with
the SEC a publicly available Quarterly Report on Form 10-Q containing such
information;

 

(c) as soon as available and in any event within 90 days after the end of each
Fiscal Year, a copy of the consolidated balance sheet of Holdings, the Borrower
and the Subsidiaries, and the related consolidated statements of income and cash
flow of Holdings, the Borrower and the Subsidiaries for such Fiscal Year,
setting forth in comparative form the figures for the immediately preceding
Fiscal Year, audited (without any Impermissible Qualification) by independent
public accountants acceptable to the Lender (for the avoidance of doubt, the
current independent public accountant of Holdings and the Borrower shall be
considered acceptable to the Lender), which shall include a calculation of the
financial covenants set forth in Section 8.4 and stating that, in performing the
examination necessary to deliver the audited financial statements of the
Borrower, no knowledge was obtained of any Event of Default; provided, that
information in this clause (c) shall be deemed furnished to the Lender when
Holdings files with the SEC a publicly available Annual Report on Form 10-K
containing such information;

 

- 34 -

 

 

(d) concurrently with the delivery of the financial information pursuant to
clauses (a), (b) or (c), a Compliance Certificate, executed by the chief
financial or accounting Authorized Officer of the Borrower, (i) showing
compliance with the financial covenants set forth in Section 8.4 and stating
that no Default has occurred and is continuing (or, if a Default has occurred,
specifying the details of such Default and the action that Holdings, the
Borrower or any of the Subsidiaries has taken or proposes to take with respect
thereto), (ii) stating that no Subsidiary has been formed or acquired since the
delivery of the last Compliance Certificate (or, if a Subsidiary has been formed
or acquired since the delivery of the last Compliance Certificate, a statement
that such Subsidiary has complied with Section 7.8) and (iii) stating that no
real property has been acquired by Holdings, the Borrower or any of the
Subsidiaries since the delivery of the last Compliance Certificate (or, if any
real property has been acquired since the delivery of the last Compliance
Certificate, a statement that the Borrower has complied with Section 7.8 with
respect to such real property);

 

(e) as soon as possible and in any event within three days after the Borrower
obtains knowledge of the occurrence of a Default, a statement of an Authorized
Officer of the Borrower setting forth details of such Default and the action
which Holdings, the Borrower or any of the Subsidiaries has taken or proposes to
take with respect thereto;

 

(f) as soon as possible and in any event within ten days after the Borrower
obtains knowledge of (i) the occurrence of any material adverse development with
respect to any litigation, action, proceeding or labor controversy described in
Schedule 6.7(a) or Schedule 6.7(b) or (ii) the commencement of any litigation,
action, proceeding or labor controversy of the type and materiality described in
Section 6.7, notice thereof and, to the extent the Lender requests, copies of
all documentation relating thereto; provided, that information in this clause
(f) shall be deemed furnished to the Lender when Holdings files with the SEC a
publicly available Quarterly Report on Form 10-Q or Annual Report on Form 10-K
containing such information;

 

(g) as soon as possible and in any event within ten days after the Borrower
obtains knowledge of any return, recovery, dispute or claim related to Product
or inventory that involves more than $250,000;

 

(h) as soon as possible and in any event within ten days after the Borrower
obtains knowledge of (i) any claim that Holdings, the Borrower, any of the
Subsidiaries or one of their ERISA Affiliates has actual or potential liability
under a Benefit Plan, (ii) any effort to unionize the employees of Holdings, the
Borrower or any Subsidiary, or (iii) correspondence with the Internal Revenue
Service regarding the qualification of a retirement plan under Section 401(a) of
the Code;

 

(i) promptly upon receipt thereof, copies of all “management letters” (or
equivalent) submitted to Holdings, the Borrower or any of the Subsidiaries by
the independent public accountants referred to in clause (b) in connection with
each audit made by such accountants; and

 

- 35 -

 

 

(j) such other financial and other information as the Lender may from time to
time reasonably request (including information and reports in such detail as the
Lender may request with respect to the terms of and information provided
pursuant to the Compliance Certificate).

 

SECTION 7.2 Maintenance of Existence; Compliance with Contracts, Laws, Etc. Each
of Holdings, the Borrower, and each Subsidiary will preserve and maintain its
legal existence (except as otherwise permitted by Section 8.7), perform in all
material respects its obligations under Material Agreements to which Holdings,
the Borrower or any of the Subsidiaries is a party, and comply in all material
respects with all applicable laws, rules, regulations and orders, including the
payment (before the same become delinquent), of all Taxes, imposed upon
Holdings, the Borrower or any of the Subsidiaries or upon their property except
to the extent being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP have been
set aside on the books of Holdings, the Borrower or any of the Subsidiaries, as
applicable.

 

SECTION 7.3 Maintenance of Properties. Each of Holdings, the Borrower and the
Subsidiaries will maintain, preserve, protect and keep its and their respective
properties in good repair, working order and condition (ordinary wear and tear
excepted), and make necessary repairs, renewals and replacements so that the
business carried on by Holdings, the Borrower or any of the Subsidiaries may be
properly conducted at all times, unless Holdings, the Borrower or any of the
Subsidiaries determines in good faith that the continued maintenance of such
property is no longer economically desirable, necessary or useful to the
business of Holdings, the Borrower or any of the Subsidiaries or the Disposition
of such property is otherwise permitted by Section 8.7 or Section 8.8.

 

 

SECTION 7.4 Insurance. Each of Holdings, the Borrower and each of the
Subsidiaries will maintain:

 

(a) insurance on its property with financially sound and reputable insurance
companies against business interruption, loss and damage in at least the amounts
(and with only those deductibles) customarily maintained, and against such risks
as are typically insured against in the same general area, by Persons of
comparable size engaged in the same or similar business as Holdings, the
Borrower and the Subsidiaries; and

 

(b) all worker’s compensation, employer’s liability insurance or similar
insurance as may be required under the laws of any state or jurisdiction in
which it may be engaged in business.

 

Without limiting the foregoing, all insurance policies required pursuant to this
Section shall (i) name the Lender as mortgagee and loss payee (in the case of
property insurance) and additional insured (in the case of liability insurance),
as applicable, and provide that no cancellation or modification of the policies
will be made without the prior written consent of the Lender and (ii) be in
addition to any requirements to maintain specific types of insurance contained
in the other Loan Documents.

 

- 36 -

 

 

SECTION 7.5 Books and Records. Each of Holdings, the Borrower and each of the
Subsidiaries will keep books and records in accordance with GAAP which
accurately reflect all of its business affairs and transactions and permit the
Lender or any of its representatives, at reasonable times and intervals upon
reasonable notice to the Borrower, to visit Holdings’, the Borrower’s or any of
the Subsidiaries’ offices, to discuss Holdings’, the Borrower’s or any of the
Subsidiaries’ financial or other matters with its officers and employees, and
its independent public accountants (and the Borrower hereby authorizes such
independent public accountant to discuss Holdings’, the Borrower’s and any of
the Subsidiaries’ financial and other matters with the Lender or its
representatives whether or not any representative of Holdings, the Borrower or
any of the Subsidiaries is present) and to examine (and photocopy extracts from)
any of its books and records. The Borrower shall pay any fees of such
independent public accountant incurred in connection with the Lender’s exercise
of its rights pursuant to this Section.

 

SECTION 7.6 Environmental Law Covenant. Each of Holdings, the Borrower and each
of the Subsidiaries will (i) use and operate all of its and their businesses,
facilities and properties in material compliance with all Environmental Laws,
and keep and maintain all Environmental Permits and remain in compliance
therewith, and (ii) promptly notify the Lender of, and provide the Lender with
copies of all material claims, complaints, notices or inquiries relating to, any
actual or alleged non-compliance with any Environmental Laws or Environmental
Permits or any actual or alleged Environmental Liabilities. Holdings, the
Borrower and each of the Subsidiaries will promptly resolve, remedy and mitigate
any such non-compliance or Environmental Liabilities, and shall keep the Lender
informed as to the progress of same.

 

SECTION 7.7 Use of Proceeds. The Borrower will apply the proceeds of the Loans
in accordance with Schedule 7.7.

 

SECTION 7.8 Future Guarantors, Security, Etc. Holdings, the Borrower and each
Subsidiary will execute any documents, financing statements, agreements and
instruments, and take all further action that may be required under applicable
law, or that the Lender may reasonably request, in order to effectuate the
transactions contemplated by the Loan Documents and in order to grant, preserve,
protect and perfect the validity and first priority (subject to Liens permitted
by Section 8.3) of the Liens created or intended to be created by the Loan
Documents. The Borrower will promptly cause any subsequently acquired or
organized Subsidiary to execute a supplement (in form and substance satisfactory
to the Lender) to the Guarantee, Security Agreement and each other applicable
Loan Document in favor of the Lender. The Borrower will promptly notify the
Lender of any subsequently acquired real property and will provide the Lender
with a description of such real property, the acquisition date thereof and the
purchase price therefor. In addition, from time to time, each of Holdings, the
Borrower and each of the Subsidiaries will, at its cost and expense, promptly
secure the Obligations by pledging or creating, or causing to be pledged or
created, perfected Liens with respect to such of its assets and properties as
the Lender shall designate, it being agreed that it is the intent of the parties
that the Obligations shall be secured by, among other things, substantially all
the assets of Holdings, the Borrower and the Subsidiaries (including real
property and personal property acquired subsequent to the Closing Date). Such
Liens will be created under the Loan Documents in form and substance
satisfactory to the Lender, and Holdings, the Borrower and each of the
Subsidiaries shall deliver or cause to be delivered to the Lender all such
instruments and documents (including mortgages, legal opinions, title insurance
policies and lien searches) as the Lender shall reasonably request to evidence
compliance with this Section.

 

- 37 -

 

 

SECTION 7.9 Obtaining of Permits, Etc. With respect to Products, each of
Holdings, the Borrower and each of the Subsidiaries will obtain, maintain and
preserve, and take all necessary action to timely renew all Permits and
accreditations which are necessary in the proper conduct of its business.

 

SECTION 7.10 Product Licenses. Holdings, the Borrower and each of the
Subsidiaries shall (i) maintain each Permit, including each Regulatory
Authorization, from, or file any notice or registration in, each jurisdiction in
which Holdings, the Borrower or any of the Subsidiaries are required to obtain
any Permit or Regulatory Authorization or to file any notice or registration, in
order to sell or distribute the Products and (ii) promptly provide evidence of
same to the Lender upon request.

 

SECTION 7.11 Maintenance of Regulatory Authorizations, Contracts, Intellectual
Property, Etc. With respect to the Products, each of Holdings, the Borrower and
each of the Subsidiaries will (i) maintain in full force and effect all
Regulatory Authorizations (including the Product Authorizations), contract
rights, authorizations or other rights necessary for the operations of its
business; (ii) notify the Lender, promptly after learning thereof, of any
product recalls, safety alerts, corrections, withdrawals, marketing suspensions,
removals or the like conducted, to be undertaken or issued, by Holdings, the
Borrower, any of the Subsidiaries or their respective suppliers whether or not
at the request, demand or order of any Governmental Authority or otherwise with
respect to any Product, or any basis for undertaking or issuing any such action
or item; (iii) maintain in full force and effect, and pay all costs and expenses
relating to, all Intellectual Property owned or controlled by Holdings, the
Borrower or any of the Subsidiaries and all Material Agreements; (iv) notify the
Lender, promptly after learning thereof, of any Infringement or other material
violation by any Person of its Intellectual Property; (v) use commercially
reasonable efforts to pursue and maintain in full force and effect legal
protection for all material new Intellectual Property developed or controlled by
Holdings, the Borrower or any of the Subsidiaries; and (vi) notify the Lender,
promptly after learning thereof, of any claim by any Person that the conduct of
Holdings’, the Borrower’s or any of the Subsidiaries’ business (including the
development, manufacture, use, sale or other commercialization of any Product)
Infringes any Intellectual Property of that Person.

 

SECTION 7.12 Inbound Licenses. Each of Holdings, the Borrower and the
Subsidiaries will, promptly after entering into or becoming bound by any
material inbound license or agreement (other than over-the-counter software that
is commercially available to the public): (i) provide written notice to the
Lender of the material terms of such license or agreement with a description of
its anticipated and projected impact on Holdings’, the Borrower’s and the
Subsidiaries’ business and financial condition; and (ii) take such commercially
reasonable actions as the Lender may reasonably request to obtain the consent
of, or waiver by, any Person whose consent or waiver is necessary for the Lender
to be granted and perfect a valid security interest in such license or agreement
and to fully exercise its rights under any of the Loan Documents in the event of
a disposition or liquidation of the rights, assets or property that is the
subject of such license or agreement.

 

- 38 -

 

 

SECTION 7.13 Cash Management. Each of Holdings, the Borrower and the
Subsidiaries will:

 

(a) maintain a current and complete list of all accounts (of the type initially
set forth on Schedule 6.23) and promptly deliver any updates to such list to the
Lender; execute and maintain an account control agreement for each such account,
in form and substance reasonably acceptable to the Lender (each such account, a
“Controlled Account”); and maintain each such account as a cash collateral
account, with all cash, checks and other similar items of payment in such
account securing payment of the Obligations (and in which Holdings, the Borrower
and the Subsidiaries shall have granted a Lien to the Lender);

 

(b) deposit promptly, and in any event no later than two Business Days after the
date of receipt thereof, all cash, checks, drafts or other similar items of
payment relating to or constituting payments made in respect of any and all
accounts and other rights and interests into Controlled Accounts; and

 

(c) at any time after the occurrence and during the continuance of an Event of
Default, at the request of the Lender, promptly cause all payments constituting
proceeds of accounts to be directed into lockbox accounts under agreements in
form and substance satisfactory to the Lender.

 

SECTION 7.14 Holdings. On or before January 31, 2013, to the extent that
Holdings has engaged in any activity (other than activities customarily carried
out or required of a publicly-owned passive holding company, including the entry
into agreements concerning the Capital Securities of Holdings, and other than
being a party to a non-disclosure agreement), has any operations, owns any asset
(other than Capital Securities of the Borrower and the Subsidiaries), has
incurred any liability (other than the Obligations under the Loan Documents) or
is party to any contract or agreement (other than non-disclosure agreements),
Holdings, the Borrower and the Subsidiaries shall use their best efforts to
transfer such activity, operations, asset, liability, contract or agreement from
Holdings to the Borrower or any Subsidiary.

 

SECTION 7.15 Post-Closing Matters. The Borrower shall take, and shall cause
Holdings to take, each action described on Schedule 7.15 within the time period
provided for that action on Schedule 7.15 (or by such later date as the Lender
may agree in its sole discretion).

 

Article VIII
negativE COVENANTS

 

The Borrower covenants and agrees with the Lender that until the Termination
Date has occurred, Holdings, the Borrower and the Subsidiaries will perform or
cause to be performed the obligations set forth below.

 

- 39 -

 

 

SECTION 8.1 Business Activities. None of Holdings, the Borrower or any of the
Subsidiaries will engage in any business activity except those business
activities engaged in on the date of this Agreement and activities reasonably
related thereto.

 

SECTION 8.2 Indebtedness. None of Holdings, the Borrower or any of the
Subsidiaries will create, incur, assume or permit to exist any Indebtedness,
other than:

 

(a) Indebtedness in respect of the Obligations;

 

(b) until the Closing Date, Indebtedness that is to be repaid in full as further
identified in Schedule 8.2(b);

 

(c) Indebtedness existing as of the Closing Date which is identified in Schedule
8.2(c), and refinancing of such Indebtedness in a principal amount not in excess
of that which is outstanding on the Closing Date (as such amount has been
reduced following the Closing Date);

 

(d) unsecured Indebtedness in respect of performance, surety or appeal bonds
provided in the ordinary course of business in an aggregate amount at any time
outstanding not to exceed $1,000,000;

 

(e) purchase money Indebtedness and Capitalized Lease Liabilities in an
aggregate amount at any time outstanding not to exceed $500,000;

 

(f) Permitted Subordinated Indebtedness;

 

(g) Indebtedness of any Subsidiary, Holdings or the Borrower owing to Holdings,
the Borrower or any Subsidiary; and

 

(h) other Indebtedness of Holdings, the Borrower and the Subsidiaries in an
aggregate amount at any time outstanding not to exceed $500,000;

 

provided that, no Indebtedness otherwise permitted by clauses (c), (e), (f), (g)
or (h) shall be assumed, created or otherwise incurred if a Default has occurred
and is then continuing or would result therefrom.

 

SECTION 8.3 Liens. None of Holdings, the Borrower or any of the Subsidiaries
will create, incur, assume or permit to exist any Lien upon any of its property
(including Capital Securities of any Person), revenues or assets, whether now
owned or hereafter acquired, except:

 

(a) Liens securing payment of the Obligations;

 

(b) until the Closing Date, Liens securing payment of Indebtedness of the type
described in clause (b) of Section 8.2;

 

- 40 -

 

 

(c) Liens existing as of the Closing Date and disclosed in Schedule 8.3(c)
securing Indebtedness described in clause (c) of Section 8.2, and refinancings
of such Indebtedness; provided that, no such Lien shall encumber any additional
property and the amount of Indebtedness secured by such Lien is not increased
from that existing on the Closing Date (as such Indebtedness may have been
permanently reduced subsequent to the Closing Date);

 

(d) Liens securing payment of Permitted Subordinated Indebtedness that are (i)
subordinate to the Liens securing payment of the Obligations and all other
Indebtedness owing from Holdings, the Borrower or the Subsidiaries to the Lender
and (ii) subject to a written subordination agreement satisfactory to the Lender
in its sole discretion;

 

(e) Liens securing Indebtedness of Holdings, the Borrower or the Subsidiaries
permitted pursuant to Section 8.2(e) (provided that (i) such Liens shall be
created within 180 days of the acquisition of the assets financed with such
Indebtedness and (ii) such Liens do not at any time encumber any property other
than the property so financed);

 

(f) Liens in favor of carriers, warehousemen, mechanics, materialmen and
landlords granted in the ordinary course of business for amounts not overdue or
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books;

 

(g) Liens incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other forms of
governmental insurance or benefits, or to secure performance of tenders,
statutory obligations, bids, leases or other similar obligations (other than for
borrowed money) entered into in the ordinary course of business or to secure
obligations on surety and appeal bonds or performance bonds;

 

(h) judgment Liens in existence for less than 45 days after the entry thereof or
with respect to which execution has been stayed or the payment of which is
covered in full (subject to a customary deductible) by insurance maintained with
responsible insurance companies and which do not otherwise result in an Event of
Default under Section 9.1.6;

 

(i) easements, rights-of-way, zoning restrictions, minor defects or
irregularities in title and other similar encumbrances not interfering in any
material respect with the value or use of the property to which such Lien is
attached; and

 

(j) Liens for Taxes not at the time delinquent or thereafter payable without
penalty or being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books.



 



- 41 -

 



 

SECTION 8.4 Financial Covenants.

 

SECTION 8.4.1 Minimum Revenue Base. The Revenue Base for any Fiscal Quarter
shall not be less than the amount set forth below for such Fiscal Quarter:

 

Fiscal Quarter Ending  Minimum Revenue Base  September 30, 2012  $7,500,000 
December 31, 2012  $7,500,000  March 31, 2013  $8,500,000  June 30, 2013 
$8,500,000  September 30, 2013  $10,500,000  December 31, 2013  $11,000,000 
March 31, 2014  $12,500,000  June 30, 2014  $12,500,000  September 30, 2014 
$12,500,000  December 31, 2014  $12,500,000  March 31, 2015 and thereafter 
$15,000,000 

 



SECTION 8.4.2 Minimum Liquidity. The Liquidity of the Borrower shall not be less
than $1,500,000 at any time. The Borrower shall maintain an amount equal to the
amount required under this Section 8.4.2, along with its other cash and Cash
Equivalent Investments, in a Controlled Account.

 

SECTION 8.5 Investments. None of Holdings, the Borrower or any of the
Subsidiaries will purchase, make, incur, assume or permit to exist any
Investment in any other Person, except:

 

(a) Investments existing on the Closing Date and identified in Schedule 8.5(a);

 

(b) Cash Equivalent Investments;

 

(c) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

 

(d) Investments consisting of any deferred portion of the sales price received
by Holdings, the Borrower or any of the Subsidiaries in connection with any
Disposition permitted under Section 8.8;

 

(e) Investments constituting (i) accounts receivable arising, (ii) trade debt
granted, or (iii) deposits made in connection with the purchase price of goods
or services, in each case in the ordinary course of business; and

 

(f) other Investments in an aggregate amount not to exceed $500,000 over the
term of this Agreement;

 

provided that,

 

(g) any Investment which when made complies with the requirements of the
definition of the term “Cash Equivalent Investment” may continue to be held
notwithstanding that such Investment if made thereafter would not comply with
such requirements; and

 

(h) no Investment otherwise permitted by clause (f) shall be permitted to be
made if any Default has occurred and is continuing or would result therefrom.

 

- 42 -

 

 

SECTION 8.6 Restricted Payments, Etc. None of Holdings, the Borrower or any of
the Subsidiaries will declare or make a Restricted Payment, or make any deposit
for any Restricted Payment, other than Restricted Payments made by the Borrower
or Subsidiaries to Holdings, the Borrower or any Subsidiaries.

 

SECTION 8.7 Consolidation, Merger; Permitted Acquisitions, Etc. None of
Holdings, the Borrower or any of the Subsidiaries will liquidate or dissolve,
consolidate with, or merge into or with, any other Person, or purchase or
otherwise acquire all or substantially all of the assets of any Person (or any
division thereof), except that, so long as no Event of Default has occurred and
is continuing (or would occur), any Subsidiary may liquidate or dissolve
voluntarily into, and may merge with and into, the Borrower or any Subsidiary.

 

SECTION 8.8 Permitted Dispositions. None of Holdings, the Borrower or any of the
Subsidiaries will Dispose of any of its assets (including accounts receivable
and Capital Securities of the Borrower or Subsidiaries) to any Person in one
transaction or series of transactions, except:

 

(a) Dispositions of inventory or obsolete, damaged, worn out or surplus property
in the ordinary course of its business;

 

(b) Dispositions permitted by Section 8.7;

 

(c) Dispositions of overdue accounts receivable arising in the ordinary course
of business, but only in connection with the compromise or collection thereof;
and

 

(d) other Dispositions of assets with an aggregate fair market value not to
exceed $1,000,000 over the term of this Agreement.

 

SECTION 8.9 Modification of Certain Agreements. None of Holdings, the Borrower
or any of the Subsidiaries will consent to any amendment, supplement, waiver or
other modification of, or enter into any forbearance from exercising any rights
with respect to, the terms or provisions contained in (i) any Organic Documents
of Holdings, the Borrower or any of the Subsidiaries, if the result would have
an adverse effect on the rights or remedies of the Lender or (ii) any agreement
governing any Permitted Subordinated Indebtedness, if the result would shorten
the maturity date thereof or advance the date on which any cash payment is
required to be made thereon or would otherwise change any terms thereof in a
manner adverse to the Lender.

 

SECTION 8.10 Transactions with Affiliates and Affiliated Entities.

 

(a) None of Holdings, the Borrower or any of the Subsidiaries will enter into or
cause or permit to exist any arrangement, transaction or contract (including for
the purchase, lease or exchange of property or the rendering of services) with
any of its Affiliates, unless such arrangement, transaction or contract (i) is
on fair and reasonable terms no less favorable to Holdings, the Borrower or any
Subsidiary than it could obtain in an arm’s-length transaction with a Person
that is not one of its Affiliates and (ii) is of the kind which would be entered
into by a reasonably prudent Person in its position with a Person that is not
one of its Affiliates.

 



- 43 -

 

 

(b) Other than the arrangements, transactions and contracts set forth on
Schedule 6.19(b), none of Holdings, the Borrower or any of the Subsidiaries will
enter into or cause or permit to exist any arrangement, transaction or contract
(including for the purchase, lease or exchange of property or the rendering of
services) with any Affiliated Entity, unless such arrangement, transaction or
contract is approved in advance in writing by the Lender in the Lender’s sole
discretion.

 

SECTION 8.11 Restrictive Agreements, Etc. None of Holdings, the Borrower or any
of the Subsidiaries will enter into any agreement prohibiting (i) the creation
or assumption of any Lien upon its properties, revenues or assets, whether now
owned or hereafter acquired, (ii) the ability of Holdings, the Borrower or any
of the Subsidiaries to amend or otherwise modify any Loan Document, or (iii) the
ability of the Borrower or any Subsidiary to make any payments, directly or
indirectly, to the Borrower or Holdings, including by way of dividends,
advances, repayments of loans, reimbursements of management and other
intercompany charges, expenses and accruals or other returns on investments. The
foregoing prohibitions shall not apply to restrictions contained (x) in any Loan
Document, or (y) in the case of clause (i), any agreement governing any
Indebtedness permitted by clause (e) of Section 8.2 as to the assets financed
with the proceeds of such Indebtedness.

 

SECTION 8.12 Sale and Leaseback. None of Holdings, the Borrower or any of the
Subsidiaries will directly or indirectly enter into any agreement or arrangement
providing for the sale or transfer by it of any property (now owned or hereafter
acquired) to a Person and the subsequent lease or rental of such property or
other similar property from such Person.

 

SECTION 8.13 Product Agreements. None of Holdings, the Borrower or any of the
Subsidiaries will enter into any amendment with respect to any existing Product
Agreement or enter into any new Product Agreement that contains (a) any
provision which restricts or penalizes a security interest in, or the assignment
of, any Product Agreements, upon the sale, merger or other disposition of all or
a material portion of a Product to which such Product Agreement relates, or (b)
any other provision that has or is likely to adversely effect, in any material
respect, any Product to which such agreement relates or to the Lender’s rights
hereunder.

 

SECTION 8.14 Change in Name, Location, Executive Office, or Executive
Management; Change in Fiscal Year. None of Holdings, the Borrower or any of the
Subsidiaries will (i) change its legal name or any trade name used to identify
it in the conduct of its business or ownership of its properties, (ii) change
its jurisdiction of organization or legal structure, (iii) relocate its chief
executive office, principal place of business or any office in which it
maintains books or records relating to its business, (iv) change its federal
taxpayer identification number or organizational number (or equivalent) without
30 days’ prior written notice to the Lender, (v) replace its chief executive
officer or chief financial officer without written notification to the Lender
within 30 days thereafter, or (vi) change its Fiscal Year or any of its Fiscal
Quarters.

 

- 44 -

 

 

SECTION 8.15 Benefit Plans. None of Holdings, the Borrower or any Subsidiary
will (i) become the sponsor of, incur any responsibility to contribute to or
otherwise incur actual or potential liability with respect to, any Benefit Plan,
(ii) allow any “employee benefit plan” as defined in section 3(3) of ERISA that
provides retirement benefits and that is sponsored by Holdings, the Borrower,
any Subsidiary or any of their ERISA Affiliates intended to be tax qualified
under section 401 or 501 of the Code to cease to be tax qualified, (iii) allow
the assets of any tax qualified retirement plan to become invested in Capital
Securities of Holdings, the Borrower or any Subsidiary or (iv) allow any
employee benefit plan, program or arrangement sponsored, maintained, contributed
to or required to be contributed to by Holdings, the Borrower or any Subsidiary
to fail to comply in all material respects with its terms and applicable law.

 

SECTION 8.16 Holdings. Holdings shall not engage in any activities (other than
activities customarily carried out or required of a publicly-owned passive
holding company, including the entry into agreements concerning the Capital
Securities of Holdings), have any operations, own any assets (other than Capital
Securities of the Borrower and Subsidiaries), incur any liabilities (other than
the Obligations under the Loan Documents) or be party to any contract or
agreement, in each case other than activities, operations, assets, liabilities,
contracts and agreements that do not exceed, and would not reasonably be
expected to result in liabilities to Holdings, the Borrower and any Subsidiaries
that exceed, $150,000 individually or, with respect to any such activities,
operations, assets, liabilities, contracts or agreements entered into or
incurred after the Closing Date, $250,000 in the aggregate, in each case except
for the Material Agreements to which Holdings is listed as a party on Schedule
6.16.

 

Article IX
EVENTS OF DEFAULT

 

SECTION 9.1 Listing of Events of Default. Each of the following events or
occurrences described in this Article shall constitute an “Event of Default”.

 

SECTION 9.1.1 Non-Payment of Obligations. The Borrower shall default in the
payment or prepayment when due of (i) any principal of or interest on any Loan,
or (ii) any fee described in Article III or any other monetary Obligation, and
in the case of clause (ii) such default shall continue unremedied for a period
of two Business Days after such amount was due.

 

SECTION 9.1.2 Breach of Warranty. Any representation or warranty made or deemed
to be made by Holdings, the Borrower or any of the Subsidiaries in any Loan
Document (including any certificates delivered pursuant to Article V) is or
shall be incorrect when made or deemed to have been made in any material
respect.

 

SECTION 9.1.3 Non-Performance of Certain Covenants and Obligations. Holdings,
the Borrower or any Subsidiary shall default in the due performance or
observance of any of its obligations under Section 7.1, Section 7.7, Section
7.15 or Article VIII.

 

SECTION 9.1.4 Non-Performance of Other Covenants and Obligations. Holdings, the
Borrower or any Subsidiary shall default in the due performance and observance
of any other covenant, obligation or agreement contained in any Loan Document
executed by it, and such default shall continue unremedied for a period of
30 days after the earlier to occur of (i) notice thereof given to the Borrower
by the Lender or (ii) the date on which Holdings, the Borrower or any Subsidiary
has knowledge of such default.

 

- 45 -

 

 

SECTION 9.1.5 Default on Other Indebtedness. A default shall occur in the
payment of any amount when due (subject to any applicable grace period), whether
by acceleration or otherwise, of any principal or stated amount of, or interest
or fees on, any Indebtedness (other than Indebtedness permitted under Section
9.1.1) of Holdings, the Borrower or any of the Subsidiaries having a principal
or stated amount, individually or in the aggregate, in excess of $250,000, or a
default shall occur in the performance or observance of any obligation or
condition with respect to such Indebtedness if the effect of such default is to
accelerate the maturity of any such Indebtedness or such default shall continue
unremedied for any applicable period of time sufficient to permit the holder or
holders of such Indebtedness, or any trustee or agent for such holders, to cause
or declare such Indebtedness to become due and payable or to require such
Indebtedness to be prepaid, redeemed, purchased or defeased, or require an offer
to purchase or defease such Indebtedness to be made, prior to its expressed
maturity.

 

SECTION 9.1.6 Judgments. Any judgment or order for the payment of money
individually or in the aggregate in excess of $250,000 (exclusive of any amounts
fully covered by insurance (less any applicable deductible) and as to which the
insurer has acknowledged its responsibility to cover such judgment or order)
shall be rendered against Holdings, the Borrower or any of the Subsidiaries and
such judgment shall not have been vacated or discharged or stayed or bonded
pending appeal within 30 days after the entry thereof or enforcement proceedings
shall have been commenced by any creditor upon such judgment or order.

 

SECTION 9.1.7 Change in Control. Any Change in Control shall occur.

 

SECTION 9.1.8 Bankruptcy, Insolvency, Etc. Holdings, the Borrower, or any of the
Subsidiaries shall

 

(a) become insolvent or generally fail to pay, or admit in writing its inability
or unwillingness generally to pay, debts as they become due;

 

(b) apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for any substantial part of the
property of any thereof, or make a general assignment for the benefit of
creditors;

 

(c) in the absence of such application, consent or acquiescence in or permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for a substantial part of the property of any thereof, and such
trustee, receiver, sequestrator or other custodian shall not be discharged
within 60 days; provided that, Holdings, the Borrower and each Subsidiary hereby
expressly authorizes the Lender to appear in any court conducting any relevant
proceeding during such 60-day period to preserve, protect and defend its rights
under the Loan Documents;

 

(d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is not
commenced by Holdings, the Borrower or any Subsidiary, such case or proceeding
shall be consented to or acquiesced in by Holdings, the Borrower or such
Subsidiary, as the case may be, or shall result in the entry of an order for
relief or shall remain for 60 days undismissed; provided that, Holdings, the
Borrower and each Subsidiary hereby expressly authorizes the Lender to appear in
any court conducting any such case or proceeding during such 60-day period to
preserve, protect and defend its rights under the Loan Documents; or

 



- 46 -

 

 

(e) take any action authorizing, or in furtherance of, any of the foregoing.

 

SECTION 9.1.9 Impairment of Security, Etc. Any Loan Document or any Lien granted
thereunder shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of Holdings, the Borrower or any Subsidiary thereto;
Holdings, the Borrower, any Subsidiary or any other party shall, directly or
indirectly, contest in any manner such effectiveness, validity, binding nature
or enforceability; or, except as permitted under any Loan Document, any Lien
securing any Obligation shall, in whole or in part, cease to be a perfected
first priority Lien other than due to the Lender’s failure to file any financing
statement or continuation statement required to perfect such Lien.

 

SECTION 9.1.10 Key Permit Events. Any Key Permit or any of Holdings’, the
Borrower’s or any Subsidiary’s material rights or interests thereunder is
terminated or amended in any manner adverse to Holdings, the Borrower or any
Subsidiary in any material respect.

 

SECTION 9.1.11 Material Adverse Change. Any circumstance occurs that could
reasonably be expected to have a Material Adverse Effect.

  

SECTION 9.1.12 Key Person Event. If either of Guy S. Cook or John P. Gandolfo
ceases to be employed full time by Holdings and the Borrower and actively
working, unless within 90 days after such individual ceases to be employed full
time and actively working, Holdings and the Borrower hire a replacement for such
individual approved by the Lender.

 

SECTION 9.1.13 Regulatory Matters. If any of the following occurs: (i) the FDA,
the EMA or any other Governmental Authority (A) issues a letter or other
communication asserting that any Product lacks a required Product Authorization
(including an assertion that a 361 Product fails to meet the criteria of 21
C.F.R. 1271.10) or (B) initiates enforcement action against, or issues a warning
letter with respect to, Holdings, the Borrower or any of the Subsidiaries, or
any of their Products or the manufacturing facilities therefor, that causes
Holdings, the Borrower or such Subsidiary to discontinue marketing or withdraw
any of its material Products, or causes a delay in the manufacture of any of its
material Products, which discontinuance, withdrawal or delay could reasonably be
expected to last for more than three months; (ii) a recall which could
reasonably be expected to result in liability to Holdings, the Borrower and the
Subsidiaries in excess of $250,000; or (iii) Holdings, the Borrower or any of
the Subsidiaries enters into a settlement agreement with the FDA, the EMA or any
other Governmental Authority that results in aggregate liability as to any
single or related series of transactions, incidents or conditions in excess of
$250,000.

 

SECTION 9.2 Action if Bankruptcy. If any Event of Default described in clauses
(a) through (d) of Section 9.1.8 with respect to the Borrower shall occur, the
Commitments (if not theretofore terminated) shall automatically terminate and
the outstanding principal amount of the Loans and all other Obligations shall
automatically be and become immediately due and payable, without notice or
demand to any Person.

 

- 47 -

 

 

SECTION 9.3 Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in clauses (a) through (d) of Section 9.1.8)
shall occur for any reason, whether voluntary or involuntary, and be continuing,
the Lender may, by notice to the Borrower declare all or any portion of the
outstanding principal amount of the Loans and other Obligations to be due and
payable and/or the Commitments (if not theretofore terminated) to be terminated,
whereupon the full unpaid amount of the Loans and other Obligations which shall
be so declared due and payable shall be and become immediately due and payable,
without further notice, demand or presentment, and the Commitments shall
terminate.

 

Article X
MISCELLANEOUS PROVISIONS

 

SECTION 10.1  Waivers, Amendments, Etc. The provisions of each Loan Document may
from time to time be amended, modified or waived, if such amendment,
modification or waiver is in writing and consented to by the Lender and the
Borrower.

 

No failure or delay on the part of the Lender in exercising any power or right
under any Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right. No notice to or
demand on Holdings, the Borrower or any of the Subsidiaries in any case shall
entitle it or any of them to any notice or demand in similar or other
circumstances. No waiver or approval by the Lender under any Loan Document
shall, except as may be otherwise stated in such waiver or approval, be
applicable to subsequent transactions. No waiver or approval hereunder shall
require any similar or dissimilar waiver or approval thereafter to be granted
hereunder.

 

SECTION 10.2  Notices; Time. All notices and other communications provided under
any Loan Document shall be in writing or by facsimile and addressed, delivered
or transmitted, if to the Borrower or the Lender, to the applicable Person at
its address or facsimile number set forth on Schedule 10.2 hereto, or at such
other address or facsimile number as may be designated by such party in a notice
to the other parties. Any notice, if mailed and properly addressed with postage
prepaid or if properly addressed and sent by pre-paid courier service, shall be
deemed given when received; any notice, if transmitted by facsimile, shall be
deemed given when the confirmation of transmission thereof is received by the
transmitter. Unless otherwise indicated, all references to the time of a day in
a Loan Document shall refer to New York City time.

 

SECTION 10.3  Payment of Costs and Expenses. The Borrower agrees to pay on
demand all expenses of the Lender (including the fees and out-of-pocket expenses
of Covington & Burling LLP, counsel to the Lender, and of local counsel, if any,
who may be retained by or on behalf of the Lender) in connection with

 

(a) the negotiation, preparation, execution and delivery of each Loan Document,
including schedules and exhibits, and any amendments, waivers, consents,
supplements or other modifications to any Loan Document as may from time to time
hereafter be required, whether or not the transactions contemplated hereby are
consummated;

 

- 48 -

 

 

(b) the filing or recording of any Loan Document (including any financing
statements) and all amendments, supplements, amendment and restatements and
other modifications to any thereof, searches made following the Closing Date in
jurisdictions where financing statements (or other documents evidencing Liens in
favor of the Lender) have been recorded and any and all other documents or
instruments of further assurance required to be filed or recorded by the terms
of any Loan Document; and

 

(c) the preparation and review of the form of any document or instrument
relevant to any Loan Document.

 

The Borrower further agrees to pay, and to hold the Lender harmless from all
liability for, any stamp or other taxes which may be payable in connection with
the execution or delivery of each Loan Document, the Loans or the issuance of
the Note. The Borrower also agrees to reimburse the Lender upon demand for all
reasonable out-of-pocket expenses (including reasonable attorneys’ fees and
legal expenses of counsel to the Lender) incurred by the Lender in connection
with (x) the negotiation of any restructuring or “work-out” with the Borrower,
whether or not consummated, of any Obligations and (y) the enforcement of any
Obligations. The Lender acknowledges receipt of a $125,000 expense deposit from
the Borrower which will be applied by the Lender to satisfy a portion of the
expenses due hereunder.

 

SECTION 10.4  Indemnification. In consideration of the execution and delivery of
this Agreement by the Lender, the Borrower hereby indemnifies, agrees to defend,
exonerates and holds the Lender and each of its officers, directors, employees
and agents (collectively, the “Indemnified Parties”) free and harmless from and
against any and all actions, causes of action, suits, losses, costs,
liabilities, obligations and damages, and expenses incurred in connection
therewith (irrespective of whether any such Indemnified Party is a party to the
action for which indemnification hereunder is sought), including reasonable
attorneys’ and professionals’ fees and disbursements, whether incurred in
connection with actions between the parties hereto or the parties hereto and
third parties (collectively, the “Indemnified Liabilities”), including, without
limitation, Indemnified Liabilities arising out of or relating to (i) the
entering into and performance of any Loan Document by any of the Indemnified
Parties (including any action brought by or on behalf of the Borrower as the
result of any determination by the Lender pursuant to Article V not to fund any
Loan), and (ii) any Environmental Liability. If and to the extent that the
foregoing indemnification may be unenforceable for any reason, the Borrower
agrees to make the maximum contribution to the payment and satisfaction of each
of the Indemnified Liabilities which is permissible under applicable law.

 

SECTION 10.5 Survival. The obligations of the Borrower under Section 4.1,
Section 4.2, Section 4.3, Section 10.3 and Section 10.4, shall in each case
survive any assignment by the Lender and the occurrence of the Termination Date.
The representations and warranties made by the Borrower in each Loan Document
shall survive the execution and delivery of such Loan Document.

 

SECTION 10.6  Severability. Any provision of any Loan Document which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Loan
Document or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

- 49 -

 

 

SECTION 10.7  Headings. The various headings of each Loan Document are inserted
for convenience only and shall not affect the meaning or interpretation of such
Loan Document or any provisions thereof.

 

SECTION 10.8  Execution in Counterparts, Effectiveness, Etc. This Agreement may
be executed by the parties hereto in several counterparts, each of which shall
be an original and all of which shall constitute together but one and the same
agreement. This Agreement shall become effective when counterparts hereof
executed on behalf of the Borrower and the Lender, shall have been received by
the Lender. Delivery of an executed counterpart of a signature page to this
Agreement by email (e.g. “pdf” or “tiff”) or telecopy shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

SECTION 10.9  Governing Law; Entire Agreement. EACH LOAN DOCUMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK). The Loan Documents constitute the
entire understanding among the parties hereto with respect to the subject matter
thereof and supersede any prior agreements, written or oral, with respect
thereto.

 

SECTION 10.10  Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided that, the Borrower may not assign or transfer its rights
or obligations hereunder without the consent of the Lender.

 

SECTION 10.11 Other Transactions. Nothing contained herein shall preclude the
Lender, from engaging in any transaction, in addition to those contemplated by
the Loan Documents, with the Borrower or any of its Affiliates in which the
Borrower or such Affiliate is not restricted hereby from engaging with any other
Person.

 

- 50 -

 

 

SECTION 10.12 Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY LOAN DOCUMENT, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN)
OR ACTIONS OF THE LENDER OR THE BORROWER IN CONNECTION HEREWITH OR THEREWITH
SHALL BE BROUGHT AND MAINTAINED IN THE COURTS OF THE BOROUGH OF MANHATTAN IN THE
CITY OF NEW YORK IN THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT, ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE
LENDER’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR
OTHER PROPERTY MAY BE FOUND. THE BORROWER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION
10.2. THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE
TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED
TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT THE BORROWER HAS OR HEREAFTER MAY ACQUIRE
ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, THE BORROWER
HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY
IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.

 

SECTION 10.13 Waiver of Jury Trial. THE LENDER AND THE BORROWER HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE FULLEST EXTENT PERMITTED
BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, EACH LOAN
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF THE LENDER OR THE BORROWER IN CONNECTION THEREWITH.
THE BORROWER ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN
DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE LENDER ENTERING INTO THE LOAN DOCUMENTS.

 

[Signature Page Follows]

 

- 51 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

  BACTERIN INTERNATIONAL, INC.,
as the Borrower         By: /s/ John P. Gandolfo     Name:  John P. Gandolfo    
Title:    Chief Financial Officer

 

  ROS Acquisition Offshore LP,
as the Lender   By ROS Acquisition Offshore GP Ltd.,   its General Partner   By
OrbiMed Advisors LLC,   its investment manager

 

  By: /s/ Samuel D. Isaly     Name:  Samuel D. Isaly     Title:    Managing
Member

  



Signature Page to Credit Agreement



 

 

 

